 
Exhibit 10.1
 
EXECUTION COPY




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
dated as of October 5, 2006
 
among
 
ADVANCE AUTO PARTS, INC.,
 
ADVANCE STORES COMPANY, INCORPORATED, as Borrower,
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
___________________________
 
J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner

 






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
 
 
 
     
ARTICLE I
 
Definitions
         
 
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
17
SECTION 1.03. Terms Generally
17
SECTION 1.04. Accounting Terms; GAAP; Fiscal Month
18
     
ARTICLE II
     
The Credits
      SECTION 2.01. Commitments
18
SECTION 2.02. Loans and Borrowings
18
SECTION 2.03. Requests for Borrowings
19
SECTION 2.04. Swingline Loans
20
SECTION 2.05. Letters of Credit
21
SECTION 2.06. Funding of Borrowings
26
SECTION 2.07. Interest Elections
26
SECTION 2.08. Termination and Reduction of Commitments
28
SECTION 2.09. Repayment of Loans; Evidence of Debt
28
SECTION 2.10. Prepayment of Loans
29
SECTION 2.11. Fees
29
SECTION 2.12. Interest
31
SECTION 2.13. Alternate Rate of Interest
31
SECTION 2.14. Increased Costs
32
SECTION 2.15. Break Funding Payments
33
SECTION 2.16. Taxes
33
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
35
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
37
SECTION 2.19.
Increase in Revolving Commitments
37
     
ARTICLE III
     
Representations and Warranties
      SECTION 3.01. Organization; Powers
39
SECTION 3.02. Authorization; Enforceability
39
SECTION 3.03. Governmental Approvals; No Conflicts
39
SECTION 3.04. Financial Condition; No Material Adverse Change
40
SECTION 3.05. Properties
40
SECTION 3.06. Litigation and Environmental Matters
40

 
i
 
 
 

--------------------------------------------------------------------------------

 
 

SECTION 3.07.
Compliance with Laws and Agreements
41
SECTION 3.08.
Investment Company Status
41
SECTION 3.09.
Taxes
41
SECTION 3.10. ERISA
41
SECTION 3.11. Disclosure
42
SECTION 3.12. Subsidiaries
42
SECTION 3.13. Insurance
42
SECTION 3.14. Solvency
42
     
ARTICLE IV
     
Conditions
      SECTION 4.01.
Effective Date
42
SECTION 4.02.
Each Credit Event
44
   
 
ARTICLE V
   
 
Affirmative Covenants
      SECTION 5.01.
Financial Statements and Other Information
44
SECTION 5.02.
Notices of Material Events
46
SECTION 5.03. Existence; Conduct of Business
47
SECTION 5.04.
Payment of Obligations
47
SECTION 5.05.
Maintenance of Properties
47
SECTION 5.06.
Insurance
47
SECTION 5.07.
Books and Records; Inspection and Audit Rights
47
SECTION 5.08.
Compliance with Laws
48
SECTION 5.09. Use of Proceeds and Letters of Credit
48
     
ARTICLE VI
     
Negative Covenants
      SECTION 6.01.
Subsidiary Indebtedness
48
SECTION 6.02. Liens
49
SECTION 6.03. Fundamental Changes
50
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
51
SECTION 6.05. Swap Agreements
52
SECTION 6.06. Restrictive Agreements
52
SECTION 6.07.
Sale and Lease-Back Transactions
53
SECTION 6.08. Leverage Ratio
53
SECTION 6.09. Consolidated Coverage Ratio
53
     
ARTICLE VII
     
Events of Default

 
ii
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
 
The Administrative Agent
 
ARTICLE IX
 
Miscellaneous
  SECTION 9.01.
Notices
58
SECTION 9.02.
Waivers; Amendments
59
SECTION 9.03. Expenses; Indemnity; Damage Waiver
60
SECTION 9.04. Successors and Assigns
61
SECTION 9.05. Survival
65
SECTION 9.06. Counterparts; Integration; Effectiveness
65
SECTION 9.07.
Severability
65
SECTION 9.08. Right of Setoff
66
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
66
SECTION 9.10.
WAIVER OF JURY TRIAL
67
SECTION 9.11. Headings
67
SECTION 9.12.
Confidentiality
67
SECTION 9.13.
Interest Rate Limitation
68
SECTION 9.14. USA Patriot Act
68

 
 
SCHEDULES:
 

Schedule 2.01 — Revolving Commitments Schedule 3.06 — Disclosed Matters
Schedule 3.12 — Subsidiaries Schedule 3.13 — Insurance Schedule 6.01 — Existing
Indebtedness Schedule 6.02 — Existing Liens Schedule 6.04 — Existing Investments
Schedule 6.06 — Existing Restrictions

 
 
EXHIBITS:
 

Exhibit A —
Form of Assignment and Assumption
Exhibit B —
Form of Guarantee Agreement
Exhibit C —
Form of Opinion of Counsel for the Loan Parties

 
iii
 
 
 

--------------------------------------------------------------------------------

 

 
CREDIT AGREEMENT dated as of October 5, 2006, among ADVANCE AUTO PARTS, INC.,
ADVANCE STORES COMPANY, INCORPORATED, the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.   Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted Consolidated Net Income” means, for any period, net income or loss of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, provided that, without duplication, (a) there shall be
excluded (i) the income of any Person in which any other Person (other than the
Borrower or any of the Subsidiaries or any director holding qualifying shares in
compliance with applicable law) has a joint interest, except such income shall
be included to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of the Subsidiaries by such Person during
such period, (ii) the income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with the Borrower or
any of the Subsidiaries or the date that Person’s assets are acquired by the
Borrower or any of the Subsidiaries and (iii) gains and losses from, or incurred
in connection with, the sale, liquidation or other disposition of assets outside
the ordinary course of business and (b) for purposes of calculating the Leverage
Ratio, Adjusted Consolidated Net Income shall be determined on a pro forma basis
to give effect to any Permitted Acquisitions and any divestitures by the
Borrower or any Subsidiary of all or substantially all the assets of , or all
the Equity Interests in, a Person or division or line of business of a Person
occurring during such period as if such transactions had occurred on the first
day of such period.
 
“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to, with respect to any Eurodollar
Borrowing for any Interest Period, (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
 
 
 

--------------------------------------------------------------------------------

 
2
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan or with respect to commitment fees in respect of Revolving Commitments
payable under Section 2.11(a), as the case may be, the applicable rate per annum
set forth below under the caption “ABR Spread”, “Eurodollar Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Ratings by S&P and
Moody’s, respectively, applicable on such date:
 
Index Debt Ratings
ABR
Spread
Eurodollar
Spread
Commitment
Fee Rate
Category 1
Equal to or greater than BBB+/Baa1
0.0%
0.40%
0.090%
Category 2
Equal to or greater than BBB/Baa2
0.0%
0.50%
0.100%
Category 3
Equal to or greater than BBB-/Baa3
0.0%
0.625%
0.125%
Category 4
Equal to or greater than BB+/Ba1
0.0%
0.75%
0.150%
Category 5
Equal to or greater than BB/Ba2
0.0%
1.00%
0.200%
Category 6
Lower than BB/Ba2
0.25%
1.25%
0.250%

 
For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this paragraph), then such rating agency shall be deemed to
have established a Rating in Category 6; (b) if the Ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall fall
within different Categories, the Applicable Rate shall be based on the higher of
the two Ratings unless one of the two Ratings is two or more Categories lower
than the other, in which case the Applicable Rate shall be determined by
reference to the Category next below that of the higher of the
 
 
 

--------------------------------------------------------------------------------

 
3
 
two Ratings; and (c) if the Ratings established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders pursuant to Section 5.01 or
otherwise. Each change in the Applicable Rate apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change. If the rating system of
Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of Ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the Rating most recently in effect prior to such
change or cessation.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
 
“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Advance Stores Company, Incorporated, a Virginia corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
 
 

--------------------------------------------------------------------------------

 
4
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means at any time, (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person other than
Holdings of any shares of capital stock of the Borrower; (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of Rule 13d-5 under the United States Securities and
Exchange Act of 1934 in effect on the date hereof), of shares representing more
than 25% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of Holdings; or (c) occupation of a majority of the
seats (other than vacant seats) on the board of directors of Holdings by Persons
who were not Continuing Directors.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Consolidated Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDAR for such period to (b) the sum of Consolidated Interest
Expense plus Consolidated Rent Expense for such period.
 
“Commitment” means a Revolving Commitment, an Incremental Revolving Commitment,
or any combination thereof (as the context requires).
 
“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period, plus, without duplication and to the extent deducted from
revenues in determining Adjusted Consolidated Net Income, the sum of
(a) consolidated interest expense for such period, (b) the aggregate amount of
letter of credit fees accrued during such period, (c) the aggregate amount of
income tax expense for such period,
 
 
 

--------------------------------------------------------------------------------

 
5
 
(d) all depreciation and amortization expense for such period and (e) other
non-cash charges for such period (excluding any non-cash charges that constitute
an accrual of or reserve for future cash payments), and minus, without
duplication and to the extent added to revenues in determining Adjusted
Consolidated Net Income for such period, all non-cash gains during such period,
all as determined on a consolidated basis with respect to Holdings and the
Subsidiaries in accordance with GAAP.
 
“Consolidated EBITDAR” means, for any period, the sum of Consolidated EBITDA for
such period plus Consolidated Rent Expense for such period.
 
“Consolidated Interest Expense” means, for any period, the interest expense of
Holdings and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, less, to the extent included in interest expense,
the amortization during such period of debt issuance and deferred financing
costs, commissions and fees; provided, however, that the aggregate amount of
such amortization that may be excluded in calculating Consolidated Interest
Expense in respect of any financing transaction shall not exceed 3.5% of the
aggregate amount of such financing.
 
“Consolidated Net Income” means, for any period, net income or loss of Holdings
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Rent Expense” means, for any period , the rental expense
attributable to leases of real property that is deducted in determining Adjusted
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP.
 
“Continuing Directors” means the directors of Holdings on the Effective Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is approved by a majority of the
then Continuing Directors.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Deferred Compensation Obligations” means a non-qualified deferred compensation
plan that allows executives of the Borrower and the Subsidiaries to defer
receipt of specified portions of base and bonus earnings each calendar year.
Deferrals are maintained as a liability, along with assets owned by the
Borrower, in a trust owned by the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
6
 
“Designated Vendor” means any vendor or supplier from which the Borrower
purchases inventory and that has been designated by the Borrower as a
participant in a Permitted Vendor Financing.
 
“Designated Vendor Accounts” means (a) accounts receivable owed by the Borrower
in respect of inventory purchased from a Designated Vendor or (b) drafts issued
by the Borrower as payment in full of one or more of such accounts receivable;
provided that such accounts receivable or drafts shall constitute Designated
Vendor Accounts only after having been sold by such Designated Vendor to a DVA
Creditor pursuant to a Permitted Vendor Financing and only so long as owed to a
DVA Creditor.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“DVA Creditor” means (a) any financial institution that has agreed to purchase
one or more Designated Vendor Accounts from a Designated Vendor pursuant to a
Permitted Vendor Financing and (b) any successor or assignee of any such
financial institution that holds any Designated Vendor Accounts originally
purchased by such financial institution, provided that such successor or
assignee is not a Designated Vendor, a Loan Party or an Affiliate of a
Designated Vendor or a Loan Party.
 
“DVA Obligations” means the obligations of the Borrower to pay Designated Vendor
Accounts. For purposes of this Agreement, the amount of any DVA Obligation at
any time shall be the entire amount payable in respect thereof as and when due.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, the Borrower or any Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
 
 

--------------------------------------------------------------------------------

 
7
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Margin Stock” means any shares of capital stock of Holdings that
constitute “margin stock” within the meaning of Regulation U of the Board and
are held as treasury stock by Holdings.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal
 
 
 

--------------------------------------------------------------------------------

 
8
 
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.16(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.16(a).
 
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated November 3, 2004, as amended, among Holdings, the Borrower, the lenders
party thereto, and JPMorgan Chase Bank, N.A., as administrative agent.
 
“Existing Letters of Credit” means all letters of credit outstanding under the
Existing Credit Agreement as of the Effective Date.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, vice president of
finance, principal accounting officer, treasurer or controller of Holdings or
the Borrower, as applicable.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity
 
 
 

--------------------------------------------------------------------------------

 
9
 
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
 
“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit B, made by Holdings in favor of the Administrative Agent for the
benefit of the Lenders.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Holdings” means Advance Auto Parts, Inc., a Delaware corporation.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) accounts payable incurred in the
ordinary course of business that are not overdue by more than 90 days and (ii)
Deferred Compensation Obligations), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all DVA Obligations. The Indebtedness of
any Person shall include the Indebtedness of any other entity
 
 
 

--------------------------------------------------------------------------------

 
10
 
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of any Indebtedness described in clause (f) above shall be limited to the
maximum amount payable under the applicable Guarantee of such Person if such
Guarantee contains limitations on the amount payable thereunder.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of Holdings that is not guaranteed by any other Person or subject to any other
credit enhancement.
 
“Information Memorandum” means the Confidential Information Memorandum dated
September 2006 relating to the Borrower and the Transactions.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent made available by all Lenders, nine or twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., in its capacity as the
issuer of (i) Letters of Credit hereunder and (ii) Existing Letters of Credit
under the Existing Credit Agreement, in each case including its successors in
such capacity as
 
 
 

--------------------------------------------------------------------------------

 
11
 
provided in Section 2.05(i), or (b) any other Lender approved by the
Administrative Agent and the Borrower. An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each Existing Letter of Credit will be deemed to constitute a Letter of Credit
for all purposes under the Loan Documents as though each Existing Letter of
Credit had been issued hereunder on the Effective Date.
 
“Leverage Ratio” means, on any date, the ratio of (a) Total Debt as of such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
Holdings most recently ended as of such date (or, if such date is not the last
day of a fiscal quarter, then most recently ended prior to such date), all
determined on a consolidated basis in accordance with GAAP.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Markets Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the LIBO Rate with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
 
 

--------------------------------------------------------------------------------

 
12
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, the promissory notes, if any, executed
and delivered pursuant to Section 2.09(e), and the Guarantee Agreement.
 
“Loan Parties” means Holdings and the Borrower.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of Holdings,
the Borrower and the Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and their Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition by the Borrower or a Subsidiary of
the Borrower of all or substantially all the assets of, or all the Equity
Interests in, a Person or division, line of business or business unit of a
Person if, immediately after giving effect thereto, (a) no Default has occurred
and is continuing or
 
 
 

--------------------------------------------------------------------------------

 
13
 
would result therefrom, (b) all transactions related thereto are consummated in
accordance with applicable laws, (c) all the Equity Interests of any Subsidiary
formed for the purpose of or resulting from such acquisition shall be owned
directly by the Borrower or a Subsidiary of the Borrower, (d) the Borrower and
its Subsidiaries are in compliance, on a pro forma basis after giving effect to
such acquisition, with the covenants contained in Sections 6.08 and 6.09
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms, and assuming that any Revolving Loans borrowed in
connection with such acquisition are repaid with excess cash balances when
available) had occurred on the first day of each relevant period for testing
such compliance and (e) the Borrower has delivered to the Administrative Agent
an officers’ certificate to the effect set forth in clauses (a), (b), (c) and
(d) above, together with all relevant financial information for the Person or
assets to be acquired.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes or government assessments that are not yet
due or are being contested in compliance with Section 5.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d) deposits (and, to the extent securing a trade contract or indemnity bond,
Liens on assets to which such contract or bond relates) to secure the
performance of bids, trade contracts, leases, statutory obligations, surety,
indemnity and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not interfere with the ordinary
conduct of business of Holdings or any Subsidiary;
 
(g) any interest or title of a lessor under any lease that is limited to the
property subject to such lease; and
 
 
 

--------------------------------------------------------------------------------

 
14
 
(h) unperfected Liens of any vendor on inventory sold by such vendor securing
the unpaid purchase price of such inventory, to the extent such Liens are stated
to be reserved in such vendor’s sale documents (and not granted by separate
agreement of the Borrower or any Subsidiary);
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of A1 or higher or from Moody’s of P1 or higher;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(e) investments in money market or mutual funds substantially all the assets of
which are comprised of securities of the types described in any of clauses (a)
through (d) above; and
 
(f) corporate notes and corporate bonds or municipal securities which includes
variable rate demand notes and auction rate municipals, assigned a credit rating
from S&P of A2 or higher or from Moody’s of A or higher.
 
“Permitted Vendor Financing” means a financing arrangement pursuant to which a
Designated Vendor sells to a financial institution that is a DVA Creditor
(a) accounts receivable owed to such Designated Vendor by the Borrower or
(b) drafts issued by the Borrower to replace such accounts receivable.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
 
 

--------------------------------------------------------------------------------

 
15
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Rating” means (a) the rating by the applicable rating agency of the Index Debt
or (b) in the absence of Index Debt, the “corporate rating” or “corporate family
rating” or the equivalent applicable to Holdings by the applicable rating
agency.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing more than 50% of the sum of the total
Revolving Exposures and unused Revolving Commitments at such time.
 
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $750,000,000.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
 
 
 

--------------------------------------------------------------------------------

 
16
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“Revolving Maturity Date” means October 5, 2011.
 
“Sale and Leaseback” has the meaning assigned to such term in Section 6.07.
 
“S&P” means Standard & Poor’s Ratings Group, Inc.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of Holdings or the Borrower, as the context
requires.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings, the Borrower
or the Subsidiaries shall be a Swap Agreement.
 
 
 

--------------------------------------------------------------------------------

 
17
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder or any successor in such capacity pursuant to
Section 2.04(d).
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Total Debt” means, as of the date of determination, an amount equal to all
Indebtedness of the Borrower and its Subsidiaries outstanding on such date,
excluding Indebtedness described in clauses (e), (f) and (h) of the definition
of “Indebtedness”; provided that any letters of credit and letters of guaranty
referred to in clause (h) of the definition “Indebtedness” shall not be excluded
from Total Debt to the extent issued to support any other obligations
constituting Indebtedness.
 
“Transactions” means the execution and delivery by each Loan Party of each Loan
Document to which it is a party, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.   Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
 
SECTION 1.03.   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein),
 
 
 

--------------------------------------------------------------------------------

 
18
 
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.   Accounting Terms; GAAP; Fiscal Month. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Except as otherwise
provided herein, all references to a fiscal month shall mean any period of four
or five calendar weeks used by the Borrower for recording or reporting its
interim financial information.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.   Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
SECTION 2.02.   Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type made by the
Lenders ratably in accordance with their respective Revolving Commitments. The
failure of any Lender to make any Revolving Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Revolving Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Revolving Loans as required.
 
(b)   Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may
 
 
 

--------------------------------------------------------------------------------

 
19
 
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
 
(c)   At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $5,000,000; provided that (i) an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments and (ii) an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). Each Swingline Loan shall be in an amount that
is an integral multiple of $100,000 and not less than $200,000. Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 8 Eurodollar Borrowings
outstanding.
 
(d)   Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date.
 
SECTION 2.03.   Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(i)   the aggregate amount of such Borrowing;
 
(ii)   the date of such Borrowing, which shall be a Business Day;
 
(iii)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
 
 

--------------------------------------------------------------------------------

 
20
 
(iv)   in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)   the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.   Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$50,000,000 or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)   To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
 
(c)   The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon
 
 
 

--------------------------------------------------------------------------------

 
21
 
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
 
(d)   Replacement of Swingline Lender. A Swingline Lender may be replaced by any
other Lender at any time that there are no outstanding Swingline Loans by a
written agreement among the Administrative Agent, the Borrower and successor
Swingline Lender. The Administrative Agent shall notify the Lenders of any such
replacement of the Swingline Lender. From and after the effective date of any
such replacement, (i) the successor Swingline Lender shall have all the rights
and obligations of the Swingline Lender under this Agreement and (ii) references
herein to the term “Swingline Lender” shall be deemed to refer to such successor
Swingline Lender. After the replacement of the Swingline Lender pursuant to this
clause (d), the replaced Swingline Lender shall not be required to make any
Swingline Loans. Notwithstanding any provisions to the contrary in Section 9.04,
at no time following the replacement of the Swingline Lender pursuant to this
clause (d), may the Swingline Lender as of such time make an assignment or
assignments the effect of which would be to reduce its Revolving Commitment to
zero.
 
SECTION 2.05.   Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with,
 
 
 

--------------------------------------------------------------------------------

 
22
 
an Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
 
(b)   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If there is more than one Issuing Bank, the
Borrower may select among the Issuing Banks in connection with the issuance of
any Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $300,000,000 and
(ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments.
 
(c)   Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided, however, that
a Letter of Credit may, if requested by the Borrower, provide by its terms for
renewal for successive periods of up to one year each (but not beyond the
Revolving Maturity Date) unless and until the Issuing Bank shall have delivered
a notice of nonrenewal, in accordance with such Letter of Credit, prior to the
then expiry thereof to the beneficiary of such Letter of Credit.
 
(d)   Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each
 
 
 

--------------------------------------------------------------------------------

 
23
 
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
 
(e)   Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of the receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $100,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.04 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Revolving Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
 
(f)   Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision herein or therein, (ii) any
draft or other document presented under a
 
 
 

--------------------------------------------------------------------------------

 
24
 
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
(g)   Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(h)   Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC
 
 
 

--------------------------------------------------------------------------------

 
25
 
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.12(c) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
 
(i)   Replacement of the Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent and the
successor to such Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(c). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j)   Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to 105% of the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of the Required
Lenders), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as
 
 
 

--------------------------------------------------------------------------------

 
26
 
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
 
(k)   The Issuing Bank shall deliver to the Administrative Agent, on or prior to
the Effective Date, a schedule identifying all Existing Letters of Credit issued
by it. The Issuing Bank also shall notify the Administrative Agent of any LC
Disbursement or any expiration, termination or renewal of any Existing Letters
of Credit issued by it.
 
SECTION 2.06.   Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
(b)   Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.07.   Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
 
 

--------------------------------------------------------------------------------

 
27
 
(b)   To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
 
(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)   if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)   If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
 
 

--------------------------------------------------------------------------------

 
28
 
SECTION 2.08.   Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Maturity
Date.
 
(b)   The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the total Revolving Commitments.
 
(c)   The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.
 
SECTION 2.09.   Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date and (ii)  to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
 
(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)   The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
 
 
 

--------------------------------------------------------------------------------

 
29
 
(d)   The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)   Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.10.   Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.
 
(b)   The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.
 
SECTION 2.11.   Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which the Revolving Commitments terminate. Accrued
 
 
 

--------------------------------------------------------------------------------

 
30
 
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees, a Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).
 
(b)   The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate as interest on
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of 1/8
of 1% per annum on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any such LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(c)   The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)   All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.
 
 
 

--------------------------------------------------------------------------------

 
31
 
SECTION 2.12.   Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
 
(b)   The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)   Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Revolving Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(e)   All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.13.   Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)   the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
 
 

--------------------------------------------------------------------------------

 
32
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.14.   Increased Costs. (a) If any Change in Law shall:
 
(i)   impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or
 
(ii)   impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)   If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or any Issuing Bank’s capital or on the capital of
such Lender’s or any Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
 
(c)   A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, and, in reasonable detail, the basis therefor, shall be delivered to
the Borrower and shall be
 
 
 

--------------------------------------------------------------------------------

 
33
 
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
 
(d)   Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or an Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or an Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
SECTION 2.15.   Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, and, in reasonable detail, the
basis therefor, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
 
SECTION 2.16.   Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so
 
 
 

--------------------------------------------------------------------------------

 
34
 
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)   The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability, and setting forth, in
reasonable detail, the basis therefor, delivered to the Borrower by a Lender or
an Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.
 
(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)   Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code, the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate. Any Foreign Lender which is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code and intends to
claim exemption from U.S. Federal withholding tax under Section 871(h) or 881(c)
of the Code with respect to payments of “portfolio interest” shall deliver to
the Borrower (with a copy for the Administrative Agent) a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Foreign Lender
delivers a Form W-8BEN, a certificate representing that such Foreign Lender is
not a bank for purposes of Section 881(c) of the Code, is not a ten-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section
 
 
 

--------------------------------------------------------------------------------

 
35
 
864(d)(4) of the Code)), properly completed and duly executed by such Foreign
Lender claiming complete exemption from, or a reduced rate of, U.S. Federal
withholding tax on payments of interest by the Borrower under this Agreement and
the other Loan Documents.
 
(f)   If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Nothing contained in this Section 2.16(f)
shall require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
 
SECTION 2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15, 2.16, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.
 
(b)   If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first,
 
 
 

--------------------------------------------------------------------------------

 
36
 
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)   If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(d)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
 
 

--------------------------------------------------------------------------------

 
37
 
(e)   If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.18.   Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or 2.16, as the case may be, in the future and (ii) in the reasonable
judgment of such Lender, would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)   If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, the Issuing Bank and Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a material reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
SECTION 2.19.   Increase in Revolving Commitments. (a) The Borrower may, by
written notice to the Administrative Agent (which shall promptly deliver a copy
to each of the Lenders), request that the total Revolving Commitments be
increased; provided that the total Revolving Commitments shall not be increased
by more than
 
 
 

--------------------------------------------------------------------------------

 
38
 
$250,000,000 during the term of this Agreement pursuant to this Section. Such
notice shall set forth the amount of the requested increase in the total
Revolving Commitments and the date on which such increase is requested to become
effective (which shall be not less than 10 Business Days or more than 60 days
after the date of such notice), and shall offer each Lender the opportunity to
increase its Revolving Commitment by its Applicable Percentage of the proposed
increased amount. Each Lender shall, by notice to the Borrower and the
Administrative Agent given not more than 10 days after the date of the
Borrower’s notice, either agree to increase its Revolving Commitment by all or a
portion of the offered amount (each Lender so agreeing being an “Increasing
Lender”) or decline to increase its Revolving Commitment (and any Lender that
does not deliver such a notice within such period of 10 days shall be deemed to
have declined to increase its Revolving Commitment). In the event that, on the
10th day after the Borrower shall have delivered a notice pursuant to the first
sentence of this paragraph, the Lenders shall have agreed pursuant to the
preceding sentence to increase their Commitments by an aggregate amount less
than the increase in the total Revolving Commitments requested by the Borrower,
the Borrower may arrange for one or more banks or other financial institutions
(any such bank or other financial institution being called an “Augmenting
Lender”), which may include any Lender, to extend Revolving Commitments or
increase their existing Revolving Commitments in an aggregate amount equal to
the unsubscribed amount; provided that each Augmenting Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent,
each Issuing Bank and the Swingline Lender (such approvals not to be
unreasonably withheld), and the Borrower and each Augmenting Lender shall
execute all such documentation as the Administrative Agent shall reasonably
specify to evidence its Revolving Commitment and/or its status as a Lender
hereunder. Any increase in the total Revolving Commitments may be made in an
amount which is less than the increase requested by the Borrower if the Borrower
is unable to arrange for, or chooses not to arrange for, Augmenting Lenders.
 
(b)   On the effective date (the “Increase Effective Date”) of any increase in
the total Revolving Commitments pursuant to this Section 2.20 (the “Commitment
Increase”), if any Revolving Loans are outstanding, then (unless the Commitment
Increase is being effected by an increase in each Lender’s Revolving Commitment
ratably in accordance with their Applicable Percentage) the Borrower (i) shall
prepay all Revolving Loans then outstanding (including all accrued but unpaid
interest thereon) and (ii) may, at its option, fund such prepayment by
simultaneously borrowing Revolving Loans of the Types and for the Interest
Periods specified in a Borrowing Request delivered pursuant to Section 2.03,
which Revolving Loans shall be made by the Lenders (including the Increasing
Lenders and the Augmenting Lenders, if any) ratably in accordance with their
respective Revolving Commitments (calculated after giving effect to the
Commitment Increase). The payments made pursuant to clause (i) above in respect
of each Eurodollar Loan shall be subject to Section 2.15.
 
(c)   Increases and new Commitments created pursuant to this Section 2.19 shall
become effective on the date specified in the notice delivered by the Borrower
pursuant to the first sentence of paragraph (a) above; provided that the
Borrower may, with the consent of the Administrative Agent (such consent not to
be unreasonably withheld), extend such date by up to 30 days by delivering
written notice to the
 
 
 

--------------------------------------------------------------------------------

 
39
 
Administrative Agent no less than two Business Days prior to the date specified
in the notice delivered by the Borrower pursuant to the first sentence of
paragraph (a) above.
 
(d)   Notwithstanding the foregoing, no increase in the total Revolving
Commitments (or in the Revolving Commitment of any Lender) or addition of an
Augmenting Lender shall become effective under this Section unless (i) on the
date of such increase, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, and (ii) the Administrative Agent shall have received (with
sufficient copies for each of the Lenders) documents consistent with those
delivered on the Effective Date under clauses (b) and (c) of Section 4.01.
 
ARTICLE III
 
Representations and Warranties
 
Each of Holdings and the Borrower represents and warrants to the Lenders on the
Effective Date and on each date thereafter as required hereunder that:
 
SECTION 3.01.   Organization; Powers. Each of Holdings, the Borrower and their
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02.   Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. This Agreement has been duly executed and delivered by each Loan Party
and constitutes, and each other Loan Document to which either Loan Party is to
be a party, when executed and delivered by such Loan Party, will constitute, a
legal, valid and binding obligation of such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
SECTION 3.03.   Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect or (ii) where the failure to
obtain such consent or approval or make such registration or filing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of Holdings, the
Borrower or any of their Subsidiaries or any order of any Governmental
 
 
 

--------------------------------------------------------------------------------

 
40
 
Authority, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon Holdings, the Borrower or
any of their Subsidiaries or their assets, or give rise to a right thereunder to
require any payment to be made by Holdings, the Borrower or any of their
Subsidiaries (other than under the Existing Credit Agreement), and (d) will not
result in the creation or imposition of any Lien on any asset of Holdings, the
Borrower or any of their Subsidiaries.
 
SECTION 3.04.   Financial Condition; No Material Adverse Change. (a) Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2005, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended July 15, 2006, certified by one of its
Financial Officers. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to customary year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.
 
(b)   Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, after giving effect to the
Transactions, none of Holdings, the Borrower or their Subsidiaries has, as of
the Effective Date, any material contingent liabilities.
 
(c)   Since December 31, 2005, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
Holdings, the Borrower and their Subsidiaries, taken as a whole.
 
SECTION 3.05.   Properties. (a) Each of Holdings, the Borrower and their
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
 
(b)   Each of Holdings, the Borrower and their Subsidiaries owns, or is licensed
to use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by Holdings, the Borrower
and their Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.   Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the Borrower, threatened
against or affecting Holdings, the Borrower or any of their Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material
 
 
 

--------------------------------------------------------------------------------

 
41
 
Adverse Effect (other than the Disclosed Matters) or (ii) that involve any of
the Loan Documents or the Transactions.
 
(b)   Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither Holdings, the Borrower nor any
of their Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(c)   Since December 31, 2005, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
 
SECTION 3.07.   Compliance with Laws and Agreements. Each of Holdings, the
Borrower and their Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
 
SECTION 3.08.   Investment Company Status. Neither Holdings, the Borrower nor
any of their Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.
 
SECTION 3.09.   Taxes. Each of Holdings, the Borrower and their Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings, the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.10.   ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most
 
 
 

--------------------------------------------------------------------------------

 
42
 
recent financial statements reflecting such amounts, exceed by more than
$1,000,000 the fair market value of the assets of all such underfunded Plans.
 
SECTION 3.11.   Disclosure. Holdings and the Borrower have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Holdings, the Borrower or any of their Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of either Loan Party
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Holdings and the Borrower represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
 
SECTION 3.12.   Subsidiaries. Holdings does not have any Subsidiaries other than
the Borrower and the Borrower’s Subsidiaries. Schedule 3.12 sets forth the name
of, and the ownership interest of the Borrower in, each Subsidiary of the
Borrower as of the Effective Date.
 
SECTION 3.13.   Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of Holdings, the Borrower and their
Subsidiaries as of the Effective Date. As of the Effective Date, all premiums in
respect of such insurance have been paid.
 
SECTION 3.14.   Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date, (a) the fair value of the assets of each Loan Party,
at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.   Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
 
 
 

--------------------------------------------------------------------------------

 
43
 
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)   The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either a counterpart of this Agreement signed on behalf of
such party or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and (ii) from
Holdings a counterpart of the Guarantee Agreement signed on behalf of Holdings
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of the Guarantee Agreement)
that Holdings has signed a counterpart of the Guarantee Agreement.
 
The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bingham McCutchen LLP and LeClair Ryan, counsel for the Loan Parties,
substantially in the form of Exhibits C-1 and C-2, respectively, and covering
such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request. Holdings and the
Borrower hereby request such counsel to deliver such opinions.
(b)   The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
(c)   The Administrative Agent shall have received evidence reasonably
satisfactory to it that, prior to or on the Effective Date, all commitments
under the existing Credit Agreement shall be terminated and all loans and other
amounts accrued and owing thereunder shall be paid.
 
(d)   The Administrative Agent shall have received, from the agents and/or
lenders under the Existing Credit Agreement, all releases, terminations and
other documents necessary to release all Liens securing obligations thereunder,
in form suitable for filing or recording.
 
(e)   The Administrative Agent shall have received such documents and other
information as the Administrative Agent and the Lenders may reasonably request
to satisfy the requirements of bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.
 
(f)   The conditions set forth in paragraphs (a) and (b) of Section 4.02 shall
be satisfied and the Administrative Agent shall have received a certificate to
such effect, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
44
 
(g)   The Administrative Agent shall have received all fees and other amounts
due and payable by the Borrower on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
 
(h)   The Administrative Agent shall have received evidence reasonably
satisfactory to it that the insurance required by Section 5.06 is in effect.
 
(i)   The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on October 5, 2006 (and, in the event
such conditions are not so satisfied or waived, the Revolving Commitments shall
terminate at such time).
 
SECTION 4.02.   Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a)   The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except for representations and warranties expressly made
as of an earlier date, which shall be true and correct as of such earlier date.
 
(b)   At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each of Holdings and the
Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01.   Financial Statements and Other Information. Holdings and the
Borrower will furnish to the Administrative Agent and each Lender:
 
 
 

--------------------------------------------------------------------------------

 
45
 
(a)   within 90 days after the end of each fiscal year of Holdings, Holdings’
audited consolidated balance sheets and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit or other material qualification or exception) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
 
(b)   within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, Holdings’ consolidated balance sheets and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
 
(c)   concurrently with any delivery of financial statements (or within three
Business Days after any deemed delivery) under clause (a) or (b) above, a
certificate of a Financial Officer of the Borrower (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.08 and 6.09 as of the end of the period covered by such
financial statements and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of Holdings’ audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
 
(d)   concurrently with any delivery of financial statements (or within three
Business Days after any deemed delivery) under clause (a) above, a certificate
of the accounting firm that reported on such financial statements stating
whether they obtained knowledge during the course of their examination of such
financial statements of any Default (which certificate may be limited to the
extent required by accounting rules or guidelines);
 
(e)   as soon as the same are complete, but in no event more that 60 days after
the commencement of each fiscal year of Holdings, a detailed consolidated budget
presented on a quarterly basis for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for such fiscal year) and, promptly when
available, any significant revisions of such budget;
 
 
 

--------------------------------------------------------------------------------

 
46
 
(f)   promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by Holdings
to its shareholders generally, as the case may be;
 
(g)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request;
 
(h)   promptly upon the occurrence of any change of Rating by Moody’s or S&P, a
certificate of a Financial Officer setting forth the new Rating, the effective
date thereof and, if applicable, notice of any change in the Applicable Rate as
a result thereof; and
 
(i)   promptly after the same are furnished to the Borrower, copies of any
“Management Letter” delivered to Holdings and the Borrower by their independent
certified public accountants in connection with the delivery of financial
statements contemplated by Section 5.01(a) if such Letter discloses any material
weaknesses in internal financial controls or other material concerns relating to
the financial statements identified by such accountants.
 
Notwithstanding the foregoing, any financial statements or other reports or
filings required to be furnished by Holdings and the Borrower pursuant to clause
(a), (b) or (f) of this Section 5.01 shall be deemed to have been furnished if
Holdings or the Borrower has (i) filed the same with the Securities and Exchange
Commission via the EDGAR filing system and the same are publicly available and
(ii) delivered notice thereof to the Administrative Agent.
 
SECTION 5.02.   Notices of Material Events. Upon Holdings or the Borrower
obtaining knowledge thereof, Holdings and the Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)   the occurrence of any Default;
 
(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Borrower and their Subsidiaries in an aggregate
amount exceeding $1,000,000; and
 
 
 

--------------------------------------------------------------------------------

 
47
 
(d)   any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03.   Existence; Conduct of Business. Each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
 
SECTION 5.04.   Payment of Obligations. Each of Holdings and the Borrower will,
and will cause each of its Subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith (in the case of Tax liabilities or obligations to
Government Authorities by appropriate proceedings), (b) Holdings, the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest would
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05.   Maintenance of Properties. Each of Holdings and the Borrower
will, and will cause each of its Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
 
SECTION 5.06.   Insurance. Each of Holdings and the Borrower will, and will
cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurance companies adequate insurance for its insurable properties,
all to such extent and against such risks, including fire, casualty and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses operating in the same or similar locations.
 
SECTION 5.07.   Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. Each
of Holdings and the Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records,
 
 
 

--------------------------------------------------------------------------------

 
48
 
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that the Borrower shall be given the opportunity to be
present at any discussion with its independent accountants.
 
SECTION 5.08.   Compliance with Laws. Each of Holdings and the Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.09.   Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for general corporate purposes, including to prepay all loans under
the Existing Credit Agreement outstanding on the Effective Date. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X. Letters of Credit will be issued only for general
corporate purposes.
 
ARTICLE VI
 
Negative Covenants
 
Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, each of Holdings and the Borrower covenants and
agrees with the Lenders that:
 
SECTION 6.01.   Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary of the Borrower to create, incur assume or permit to exist any
Indebtedness (including pursuant to any Guarantee of Indebtedness of Holdings,
the Borrower or any other Subsidiary), except:
 
(a)  Indebtedness existing on the Effective Date and set forth in Schedule 6.01,
but not any extensions, renewals or replacements of any such Indebtedness;
 
(b)  Indebtedness of any Subsidiary of the Borrower owing to the Borrower or any
other Subsidiary of the Borrower;
 
(c)  Guarantees by any Subsidiary of the Borrower of Indebtedness of any other
Subsidiary of the Borrower; provided that the Indebtedness so Guaranteed is
permitted by this Section;
 
(d)  Indebtedness of any Subsidiary of the Borrower incurred to finance the
acquisition, construction or improvement of any fixed or capital assets after
the Effective Date, including Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
 
 
 

--------------------------------------------------------------------------------

 
49
 
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof; provided that (i) such Indebtedness is
incurred prior to or within 270 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (d) (and that is not listed in Schedule
6.01) and clause (e) below shall not exceed $100,000,000 at any time
outstanding;
 
(e)  Indebtedness of (i) any Person that becomes a Subsidiary after the
Effective Date pursuant to a Permitted Acquisition to the extent that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) a Subsidiary to the extent that such Indebtedness is assumed
in connection with a Permitted Acquisition made by such Subsidiary and is not
created in contemplation of such Permitted Acquisition provided that the
aggregate principal amount of Indebtedness permitted by this clause (e) and
clause (d) above shall be subject to the limitations set forth in clause (ii) of
the proviso at the end of clause (d) above; and
 
(f)  other Indebtedness of Subsidiaries of the Borrower in an aggregate
principal amount at any time outstanding not exceeding $75,000,000.
 
SECTION 6.02.   Liens. (a) The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(i)   Liens created under the Loan Documents;
 
(ii)   Permitted Encumbrances;
 
(iii)   any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
 
(iv)   any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary after the Effective Date or existing
on any property or asset of any Person that becomes a Subsidiary after the
Effective Date prior to the time such Person becomes a Subsidiary; provided that
(A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (B) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (C) such Lien shall secure only those obligations which it
secures on the date of
 
 
 

--------------------------------------------------------------------------------

 
50
 
such acquisition or the date such Person becomes a Subsidiary, as the case may
be, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; and
 
(v)   Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary after the Effective Date; provided that (A) such
security interests secure Indebtedness incurred to finance the acquisition,
construction or improvement of such fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereto
(and, in the case of any such Indebtedness of a Subsidiary of the Borrower, is
Indebtedness permitted by Section 6.01), (B) such security interests and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed the cost (including design,
engineering, sales taxes, delivery, installation and other similar costs) of
acquiring, constructing or improving such fixed or capital assets and (D) such
security interests shall not apply to any other property or assets (other than
proceeds of the property and assets originally encumbered by such security
interests) of the Borrower or any Subsidiary; and
 
(vi)   other Liens securing Indebtedness or other monetary obligations of the
Borrower or any Subsidiary (other than Liens on inventory); provided that the
sum of all Indebtedness and other monetary obligations at any time outstanding
secured by Liens permitted by this clause (vi), plus the fair market value of
all assets sold after the Effective Date pursuant to Sale and Leaseback
Transactions in reliance on clause (b) of Section 6.07, shall not at any time
exceed $125,000,000.
 
(b)   Holdings will not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it (other than Excluded
Margin Stock), or assign or sell any income or revenues (including accounts
receivable) or rights in respect thereof, except Permitted Encumbrances.
 
SECTION 6.03.   Fundamental Changes. (a) Neither Holdings nor the Borrower will,
nor will they permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Subsidiary (other than the Borrower) may
merge into any other Subsidiary (other than the Borrower) in a transaction in
which the surviving entity is a Subsidiary, (iii) any Subsidiary (other than the
Borrower ) may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the
 
 
 

--------------------------------------------------------------------------------

 
51
 
Borrower and is not materially disadvantageous to the Lenders, (vi) any
Subsidiary may merge with another entity to implement a Permitted Acquisition
and (v) any Subsidiary of the Borrower may merge with another entity to
implement a sale or other disposition of such Subsidiary otherwise permitted by
this Agreement, provided that, after giving effect thereto, such Subsidiary
shall no longer be a Subsidiary; provided that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04.
 
(b)   The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the Effective Date and
businesses reasonably related thereto.
 
(c)   Holdings will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of the Borrower and
activities incidental thereto, including the conduct of stock repurchase
programs, administering payrolls for executive officers and other activities
incidental to its existence as a publicly-owned holding company. Holdings will
not own or acquire any assets (other than shares of capital stock of the
Borrower, cash, promissory notes held pursuant to clause (g) of Section 6.04 and
Permitted Investments) or incur any liabilities (other than liabilities under
the Loan Documents, liabilities imposed by law, including tax liabilities, and
other liabilities incidental to its existence and permitted business and
activities). Holdings will not have any Subsidiaries, other than the Borrower
and its Subsidiaries.
 
SECTION 6.04.   Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
 
(a)   Permitted Investments;
 
(b)   investments existing on the Effective Date and set forth on Schedule 6.04,
to the extent such investments would not be permitted under any other clause of
this Section;
 
(c)   investments in the Equity Interests of their respective Subsidiaries;
 
(d)   loans or advances made by the Borrower to any Subsidiary of the Borrower
(or to Holdings) and made by any Subsidiary of the Borrower to the Borrower or
any other Subsidiary of the Borrower;
 
(e)   Guarantees by the Borrower and its Subsidiaries of obligations of the
Borrower or any of its Subsidiaries; provided that any such Guarantees by
Subsidiaries of
 
 
 

--------------------------------------------------------------------------------

 
52
 
the Borrower of obligations of the Borrower shall be limited to Guarantees of
Indebtedness that are permitted by Section 6.01;
 
(f)   investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
 
(g)   promissory notes received from employees of Holdings and its Subsidiaries
evidencing loans made for the purpose of permitting such employees to purchase
capital stock of Holdings in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding;
 
(h)   Permitted Acquisitions;
 
(i)   loans or advances to employees in the ordinary course of business;
provided that the aggregate amount of all loans and advances permitted by this
clause (i) shall not exceed $750,000 at any time outstanding;
 
(j)   obligations of management to the Borrower in connection with split dollar
life insurance policies; provided that the aggregate amount of all obligations
permitted by this clause (j) shall not exceed $2,000,000 at any time
outstanding;
 
(k)   investments incurred in connection with Deferred Compensation Obligations;
and
 
(l)   other investments in an aggregate amount not exceeding $50,000,000 at any
time outstanding.
 
SECTION 6.05.   Swap Agreements. Neither Holdings nor the Borrower will, nor
will they permit any Subsidiary to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which Holdings,
the Borrower or any Subsidiary has actual exposure (other than those in respect
of Equity Interests of Holdings, the Borrower or any of its Subsidiaries), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of Holdings, the Borrower or any Subsidiary. 
 
SECTION 6.06.   Restrictive Agreements. Neither Holdings nor the Borrower will,
nor will they permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of Holdings, the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Effective Date identified on Schedule 6.06 (but shall
apply to
 
 
 

--------------------------------------------------------------------------------

 
53
 
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or any asset or property pending such sale, provided
such restrictions and conditions apply only to the Subsidiary, asset or property
that is to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses, or other contracts restricting the assignment
thereof.
 
SECTION 6.07.   Sale and Lease-Back Transactions. Neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Leaseback
Transaction”), except for (a) any such Sale and Leaseback Transaction involving
the sale of fixed or capital assets (other than those acquired pursuant to a
Permitted Acquisition), at a price not less than the cost thereof, that is
consummated within 360 days after the date that such assets are acquired and
(b) other Sale and Leaseback Transactions consummated after the Effective Date,
subject to the limitations set forth in clause (vi) of Section 6.02(a).
 
SECTION 6.08.   Leverage Ratio. The Borrower will not permit the Leverage Ratio
as of any date to be in excess of 2.50 to 1.00.
 
SECTION 6.09.   Consolidated Coverage Ratio. The Borrower will not permit the
Consolidated Coverage Ratio for any period of four consecutive fiscal quarters
(commencing with the period ending on the last day of the first fiscal quarter
ended after the Effective Date) to be less than 2.25 to 1.00.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)   the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)   the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become
 
 
 

--------------------------------------------------------------------------------

 
54
 
due and payable, and such failure shall continue unremedied for a period of
three Business Days;
 
(c)   any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d)   Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
existence of Holdings or the Borrower) or 5.09 or in Article VI;
 
(e)   either Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
 
(f)   Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
 
(g)   any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(i)   Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar
 
 
 

--------------------------------------------------------------------------------

 
55
 
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Borrower or any Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
 
(j)   Holdings, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k)   one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor (and such
action is not effectively stayed) to attach or levy upon any assets of Holdings,
the Borrower or any Subsidiary to enforce any such judgment;
 
(l)   an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $3,000,000 in any year or
(ii) $5,000,000 for all periods; or
 
(m)   a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Revolving Commitments, and thereupon the Revolving Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
56
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct. The Administrative Agent shall not be deemed not to have knowledge
of any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
57
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor the Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower (except that no consultation is required during an Event of Default),
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this
 
 
 

--------------------------------------------------------------------------------

 
58
 
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.   Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)   if to Holdings or the Borrower, to Advance Stores Company, Incorporated at
5004 Valley View Boulevard, Roanoke, Virginia 24012, Attention of Chief
Financial Officer  (Telecopy No. (540) 561-1699);
 
(ii)   if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
Attention of Timothy Rojas (Telecopy No. (713) 750-2223), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York 10017, Attention
of Barry Bergman (Telecopy No. (212) 270-6637);
 
(iii)   if to JPMorgan Chase Bank, N.A., as Issuing Bank, to JPMorgan Chase
Bank, N.A., in care of JPMorgan Treasury Services, 10420 Highland Manor Drive,
4th Floor, Tampa, Florida 33610, Attention of Standby LC Department (Telecopy
No. (813) 432-5161)2;
 
(iv)   if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention
of Deepa Madhavan (Telecopy No. (713) 750-2932) ; and
 
(v)   if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
 
(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)   Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
 
 

--------------------------------------------------------------------------------

 
59
 
SECTION 9.02.   Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by either Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b)   Except as necessary in order to effect an increase in the Revolving
Commitments in accordance with Section 2.19, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Revolving Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Revolving Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.17(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, or (vi) release Holdings from its Guarantee
under the Guarantee Agreement, or limit its liability in respect of such
Guarantee, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank or the Swingline Lender without the
prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by Holdings, the Borrower, the Required Lenders and the Administrative
Agent (and, if their rights or obligations are
 
 
 

--------------------------------------------------------------------------------

 
60
 
affected thereby, the Issuing Banks and the Swingline Lender) if (i) by the
terms of such agreement the Revolving Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement.
 
SECTION 9.03.   Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b)   The Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by Holdings, the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to Holdings, the Borrower or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or wilful misconduct of such Indemnitee.
 
 
 

--------------------------------------------------------------------------------

 
61
 
(c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures and unused Revolving Commitments at the time.
 
(d)   To the extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
 
(e)   All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04.   Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)   (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
 
(A)   the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
 
 
 

--------------------------------------------------------------------------------

 
62
 
(B)   the Administrative Agent; and
 
(C)   each Issuing Bank.
 
(ii)   Assignments shall be subject to the following additional conditions:
 
(A)   except in the case of an assignment to a Lender or an Affiliate or
Approved Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment, the amount of the Revolving Commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;
 
(B)   each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement.
 
(C)   the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)   the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)   Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such
 
 
 

--------------------------------------------------------------------------------

 
63
 
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v)   Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant,
 
 
 

--------------------------------------------------------------------------------

 
64
 
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
 
(ii)   A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.
 
(d)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Revolving Commitment of the Granting Lender to the same extent, and
as if, such Loan were made by such Granting Lender. Each party hereto hereby
agrees that no SPV shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any State thereof.
In addition, notwithstanding anything to the contrary in this
 
 
 

--------------------------------------------------------------------------------

 
65
 
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV. As this
Section 9.04(e) applies to any particular SPV, this Section may not be amended
without the written consent of such SPV.
 
SECTION 9.05.   Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.
 
SECTION 9.06.   Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
SECTION 9.07.   Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be
 
 
 

--------------------------------------------------------------------------------

 
66
 
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08.   Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b)   Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against Holdings, the Borrower or its properties in the courts of any
jurisdiction.
 
(c)   Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
 
 
 

--------------------------------------------------------------------------------

 
67
 
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 9.11.   Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.   Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower.
 
For the purposes of this Section, "Information" means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case
 
 
 

--------------------------------------------------------------------------------

 
68
 
of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
SECTION 9.13.   Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.14.   USA Patriot Act.  Each Lender hereby notifies each of the
Borrower and Holdings that pursuant to the requirements of the USA Patriot Act
 
 
 

--------------------------------------------------------------------------------

 
69
 
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), (the “Act”),
it is required to obtain, verify and record information that identifies each of
the Borrower and Holdings, which information includes the name and address of
each of the Borrower and Holdings and other information that will allow such
Lender to identify each of the Borrower and Holdings in accordance with the Act.
 
 
 

--------------------------------------------------------------------------------

 
70

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 



ADVANCE AUTO PARTS, INC.     by             

--------------------------------------------------------------------------------

Name: Michael O. Moore
Title: Executive Vice President, Chief Financial Officer

 



ADVANCE STORES COMPANY, INCORPORATED,      by             

--------------------------------------------------------------------------------

Name: Michael O. Moore
Title: Executive Vice President, Chief Financial Officer

 
 
JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
    by:             

--------------------------------------------------------------------------------

Name: Barry Bergman
Title: Managing Director

 
 
 
 
 

--------------------------------------------------------------------------------

 
71
 
SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF OCTOBER 5, 2006, AMONG
ADVANCE AUTO PARTS, INC., ADVANCE STORES COMPANY, INCORPORATED, THE LENDERS
PARTY HERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
            By:         

--------------------------------------------------------------------------------

Name:
Title: 

 
 
 
 


 
 

--------------------------------------------------------------------------------

 


           Schedule 2.01
 
REVOLVING COMMITMENTS
 
 
 
Lenders
Revolving Commitments
 
Administrative Agent:
   
JPMorgan Chase Bank, N.A.
$112,500,000
       
Syndication Agents:
   
Bank of America, N.A.
$97,500,000
 
SunTrust Bank
$97,500,000
 
Branch Banking & Trust Company
$97,500,000
       
Senior Managing Agent:
   
Wachovia Bank National Association
$75,000,000
       
Managing Agents:
   
HSBC Bank USA, N.A.
$50,000,000
 
US Bank
$50,000,000
       
Participants:
   
National City Bank
$37,500,000
 
Regions Financial Corporation
$35,000,000
 
People’s Bank
$25,000,000
 
Bank of China
$20,000,000
 
Norinchukin Bank
$20,000,000
 
United Overseas Bank LTD
$20,000,000
 
First Commercial Bank
$7,500,000
 
The Bank of East Asia, Ltd.
$5,000,000
       
Total
$750,000,000
 



 
 
 

--------------------------------------------------------------------------------

 


 
Schedule 3.06
 
DISCLOSED MATTERS
 
Current as of September 29, 2006
 
I.           Environmental
 
A.           Environmental Permits
 
None.
 
B.           Environmental Claims
 
a.  
3316 West 11th, Houston, Texas.  This property was leased by Western Auto Supply
Company to various entities for use as an automotive and heavy equipment storage
and repair facility.  Two unregistered underground storage tanks were identified
on the site and have been removed.  Post-excavation sampling showed no
contamination exceeding applicable standards.  The site contained a large amount
of industrial debris.  According to the current tenant, two "sludge pits" were
located on the property in the early 1980s but may actually be depressed soil
areas.  There has been no regulatory agency involvement to date.  The extent and
nature of the contamination has been investigated and further sampling is
necessary.  Borrower cannot currently estimate the potential exposure associated
with this claim.  This site is under active remediation.



b.  
50 County Street, Attleboro, MA.  This property is owned by Western Auto Supply
Company.  When the pre-acquisition Western Auto built a store on this site in
1997, it allegedly failed to comply with certain environmental activity use
limitation requirements during the construction of the store building.  We are
currently working with the Massachusetts Department of Environmental Protection
to resolve potential environmental issues regarding the site.  Borrower
estimates a potential exposure of $57,000 in fines associated with this
environmental matter.



c.  
9840 Lake Forest Boulevard, New Orleans, LA.  This property, which was at one
time leased by Western Auto Supply Company, may have environmental impacts
associated with soil and ground

 
 
 
 

--------------------------------------------------------------------------------

 


  
water contamination.  Environmental investigations are ongoing.  Borrower cannot
currently estimate the potential exposure associated with this claim.  This
claim is part of the potential litigation set forth under II.B.e. below.

 
 
d.
See Attachment following Schedule 6.06

 
II.
Other

 
 
A.
Advance



 
a.
Coalition for a Level Playing Field, et. al. v. AutoZone, Inc., et. al, (Case
No. 00-0953); filed February 2000.  The Borrower and Discount have been named as
defendants in a lawsuit filed on behalf of independent retailers and jobbers
against Advance, Discount and others for various claims under the
Robinson-Patman Act.  In January 2003, a federal court jury found in favor of
the Borrower and Discount.    Plaintiffs appealed, and in November, 2003 the
Second Circuit Court of Appeals affirmed the judgment.

 
In July 2004 another, similar case was filed by many of the same plaintiffs,
which alleges, among other things, violations of the Robinson-Patman Act (Case
No. 04CV08450).  The Borrower believes these claims are without merit and
intends to vigorously contest them.


 
b.
Borrower, et al. v. Corview, Inc., et al.  This suit was filed by the Borrower
and its benefits plan against Corview and American Benefits Management alleging
that the defendants had breached their agreement to provide benefits
services.  Corview and ABM have each filed a counterclaim alleging fraud, breach
of contract and other common law claims based on the termination of their
contract.  Corview alleges damages in excess of $3,000,000, and ABM alleges
damages in excess of $2,000,000. The Borrower believes the counterclaims are
meritless.

 
 
c.
Danny Strong v. Advance Stores Company, Inc., Case No. 03N0116, pending in the
Circuit Court for Putnam County, Tennessee.  This is a workers’ compensation
retaliation lawsuit pending in state court and involves an inadvertent admission
by defendant.  Motions and appeals attempting to exclude the admission have been
denied and plaintiff has served an offer of judgment of $350,000.00.  Trial has
been continued until late 2006.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
d.
Assurance of Discontinuance Pursuant to Executive Law 63(15) dated January 13,
2003, Office of the Attorney General of New York
State. Agreement by Borrower to charge $5.00 for each battery sold when a used
core is not returned.

 
 
B.
Western

 
 
a.
Assurance of Discontinuance, New York City Department of Consumer Affairs, dated
June 25, 1992 (Notice of Violation No. CL 0016563).  Agreement by Sears, Roebuck
and Co. to cease and desist using the term "guaranteed lowest prices" or any
similar term in its advertising.

 
 
b.
Central Avenue Realty, LLC v. Western d/b/a Parts America and Borrower.  This is
a breach of lease filed against Western and the Borrower in New York for in
excess of $685,000.  The alleged breach by Western occurred prior to the date of
the transaction between the Borrower and Western.  The Borrower has been named
as the alleged successor to Western, which it is not.   Settlement negotiations
are currently underway.

 
 
c.
Western Auto Supply Company, together with other defendants including automobile
manufacturers, automotive parts manufacturers and other retailers, has been
named as a defendant in lawsuits alleging injury as a result of exposure to
asbestos-containing products.  Borrower, Discount and Parts America also have
been named as defendants in many of these lawsuits.  The plaintiffs have alleged
that these products were manufactured, distributed and/or sold by the various
defendants.  To date, these products have included brake and clutch parts and
roofing materials.  The number of cases in which Borrower or one of its
subsidiaries has been named as a defendant has increased in the past few
years.  Many of the cases pending against Borrower and its subsidiaries were
filed recently and are in the early stages of litigation.  The damages claimed
against the defendants in some of these proceedings are
substantial.  Additionally, some of the automotive parts manufacturers that are
named as defendants in these lawsuits have declared bankruptcy, which will limit
plaintiffs’ ability to recover monetary damages from those defendants.  Borrower
believes that it has valid defenses against these claims.  Borrower also
believes that most of these claims are at least partially covered by
insurance.  Based on discovery to date, Borrower does not believe the cases
currently pending will have a material adverse effect.  However, if Borrower
were to incur an

 
 
 
 

--------------------------------------------------------------------------------

 
 
  
adverse verdict in one or more of these claims and were ordered to pay damages
that were not covered by insurance, these claims could have a material adverse
effect on Borrower’s operating results, financial position and liquidity.  If
the number of claims filed against Borrower or any of its subsidiaries alleging
injury as a result of the exposure to asbestos-containing products increases
substantially, the costs associated with concluding these claims, including
damages resulting from any adverse verdicts, could have a material adverse
effect on Borrower’s operating results, financial position and liquidity in
future periods.

 
 
 
d.
See Attachment following Schedule 6.06

 
 
e.
Potential Litigation – Community Bank of Raymore v. Western Auto Supply
Company.  Landlord threatened to file five lawsuits with regard to five
previously leased store locations acquired in the Western Auto
transaction.  Final settlements have been reached in all but one of the
disputes.  Settlement of the final dispute is in process.  Remaining exposure of
Western Auto is estimated at approximately $750,000. 

 




 
 

--------------------------------------------------------------------------------

 


           Schedule 3.12
 
SUBSIDIARIES
 

     Subsidiary Percentage Ownership Interest       Advance Trucking Corporation
 
100% owned by Advance
Stores Company,
Incorporated
     
Western Auto Supply Company (formerly
Advance Acquisition Corporation)
 
100% owned by Advance
Stores Company,
Incorporated
      Western Auto of Puerto Rico, Inc.  
100% owned by
Western Auto Supply
Company
      Western Auto of St. Thomas, Inc.   
100% owned by
Western Auto Supply
Company
      Advance Merchandising Company, Inc.  
100% owned by Discount
Auto Parts, Inc.
      Advance Aircraft Company, Inc.  
100% owned by Advance
Stores Company,
Incorporated
      Discount Auto Parts, Inc.   
100% owned by Advance
Stores Company,
Incorporated
      Advance Patriot, Inc.  
100% owned by Advance
Stores Company,
Incorporated
      Advance Auto of Puerto Rico, Inc.   
100% owned by Advance
Stores Company,
Incorporated
     

                                                                           
 
 
 

--------------------------------------------------------------------------------

 


 

TTR, Inc.  
100% owned by Advance
Stores Company,
Incorporated
     
Autopart International, Inc.
 
100% owned by Advance
Stores Company,
Incorporated
      Western Auto Supply Company of Ontario Limited  
100% owned by
Western Auto Supply
Company

                                                                           



 
 

--------------------------------------------------------------------------------

 






           Schedule 3.13
 
INSURANCE
 
See attachment following Schedule 6.06
 




 


 


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.01
 
EXISTING INDEBTEDNESS
 
Existing indebtedness under the Existing Credit Agreement
 
Indebtedness pursuant to Loan Agreement by and between Advance Stores Company,
Incorporated and The Commonwealth of Pennsylvania, acting by and through the
Department of Community and Economic Development, dated December 13, 2005
 
Puerto Rico Excise Tax Bond
 


 
 
 

--------------------------------------------------------------------------------

 


Schedule 6.02
EXISTING LIENS
 
Advance
 
General
 
Liens granted under the Existing Credit Agreement
 
Program Agreement Between Advance Stores Company, Incorporated and Household
Corporation dated as of January 25, 2005
 
Merchant Services Bankcard Agreement dated June 25, 2001 by and between Sun
Trust Bank, successor in interest to The Northern Trust Company, SunTrust
Merchant Services, LLC, a First Data Alliance, successor in interest to Unified
Merchant Services, and Advance Stores Company, Incorporated
 
Credit Card Program Agreement by and between FirstBank Puerto Rico, and Western
Auto of Puerto Rico, Inc. dated as of June 1, 1999
 
Agreement for American Express® Card Acceptance between Advance Stores Company,
Incorporated and American Express Travel Related Services Company, Inc.
effective January 12, 1996
 
Credt Card Program Agreement by and between Hudson United Bank, a banking
corporation operating through a division under the name of Shoppers Charge
Accounts Co., and Western Auto Supply Company, dated as of March 15, 1999
 
Merchant Services Agreement by and between Discover Financial Services LLC and
Advance Stores Company, Incorporated, effective October 1, 2006
 
The senior secured note financing with Massachusetts Mutual Life Insurance
Company and MassMutual Participation Investors is secured by mortgages on
selected Discount Auto Part store properties.  (Notes have been paid in
full.  Company is awaiting releases of liens.)
 
Discount entered into three Master Leases covering the store properties that
were the subject of  Discount's sale/leaseback transaction, dated as of February
27, 2001, between Discount and Dapper Properties I, LLC, Dapper Properties II,
LLC and Dapper Properties III, LLC.  These properties, in turn, are subject to
mortgages granted by Dapper Properties I, II, and III in favor of affiliates of
FFCA Funding Corporation and Midland Loan Services, Inc., which secure the
obligations under related Notes and Loan Documents.
 
Loan Agreement by and between Advance Stores Company, Incorporated and The
Commonwealth of Pennsylvania, acting by and through the Department of Community
and Economic Development, dated December 13, 2005


 
 

--------------------------------------------------------------------------------

 
 
           Schedule 6.04
 
INVESTMENTS
 
Name of Company
Number of Shares

 
The Roanoke Valley Development Corp.
     10

Bermin Limited
8,772

Pep Boys (PBY-NYSE)
     10

AutoZone (AZO-NYSE)
 
     40

PartsAmericacom                                                                                                              [private
equity interests]
 
 


 
 

--------------------------------------------------------------------------------

 
 
          Schedule 6.06
 
EXISTING RESTRICTIONS
 
Program Agreement Between Advance Stores Company, Incorporated and Household
Corporation dated as of January 25, 2005
 
Merchant Services Bankcard Agreement dated June 25, 2001 by and between Sun
Trust Bank, successor in interest to The Northern Trust Company, SunTrust
Merchant Services, LLC, a First Data Alliance, successor in interest to Unified
Merchant Services, and Advance Stores Company, Incorporated
 
Credit Card Program Agreement by and between FirstBank Puerto Rico, and Western
Auto of Puerto Rico, Inc. dated as of June 1, 1999
 
Agreement for American Express® Card Acceptance between Advance Stores Company,
Incorporated and American Express Travel Related Services Company, Inc.,
effective January 12, 1996
 
Credt Card Program Agreement by and between Hudson United Bank, a banking
corporation operating through a division under the name of Shoppers Charge
Accounts Co., and Western Auto Supply Company, dated as of March 15, 1999
 
Merchant Services Agreement by and between Discover Financial Services LLC and
Advance Stores Company, Incorporated, effective October 1, 2006
 
Loan Agreement by and between Advance Stores Company, Incorporated and The
Commonwealth of Pennsylvania, acting by and through the Department of Community
and Economic Development, dated December 13, 2005
 


 
 

--------------------------------------------------------------------------------

 

ENVIRONMENTAL MATTERS
           
Attachment to Schedule 3.06
Tracking Number
Store Number
Operating Status
Original Company
Leased Owned
Name
Address
City
State
Issue
Regulatory Status
Project Status
Not Applicable
     
WASCO Administration
         
2
5107
O
W
L
KANSAS CITY 01
2625 N.E. VIVION ROAD
KANSAS CITY
MO
Potential UST
No regulatory involvement
Open
21
51730
C
W
L
NEW ORLEANS 15
6707 ST. CLAUDE AVENUE
ARABI
LA
Hydraulic Lift Removal
OPEN
Unknown, necessary to consult with Legal Dept. before re-opening
23
5187 / 51870
O
W
 
SAN JUAN #19
PLAZA LAS AMERICAS
SAN JUAN
PR
UST
No Record with Puerto Rico Environmental Quality Board
Open
28
5231 / 52316
O
W
L
KANSAS CITY 17
9305 E. HIGHWAY 350
RAYTOWN
MO
Hydraulic Oil Contamination
Pending
Unknown, necessary to consult with Legal Dept. before re-opening
31
52753
O
W
L
TAMPA #12
1008 S. DALE MABRY
TAMPA
FL
UST
PENDING
Open
42
59980
O
W
L
KANSAS CITY 22
1106 SHAWNEE MISSION PARKWAY
SHAWNEE
KS
HYDRAULIC LIFT
PENDING
ARCADIS provided summary letter, State low priority site, NFA letter unlikely
44
65961
C
W
L
NEW ORLEANS 20
01 VETERANS MEMORIAL BOULEVARD
METAIRIE
LA
HYDRAULIC LIFT
ONGOING
ASSIGNED TO ARCADIS - Site access problems, Marsh coordinating with State
46
69690
O
W
L
LIBERTY 02
200 S. 291 HIGHWAY
LIBERTY
MO
HYDRAULIC LIFT
PENDING
No Further Action Anticipated
                                             
CERCLA SITES
                                         
A
N/A
-
W
 
Ft. WAYNE
   
IN
NPL PRP
 
Marsh \not active at this time
B
N/A
-
W
 
RAINBOW DRIVE
Grant Ave
Kannapolis
NC
NPL PRP
 
Marsh \not active at this time
C
N/A
-
W
 
W.P.BALLARD
   
IN
NPL PRP
 
Marsh \not active at this time
J
N/A
     
CAROLINA BATTERY
Various
Various
V
NPL PRP
Pending
N/A
K
N/A
C
W
 
CEDARTOWN
Prior Station Rd & SR 100
Cedartown
GA
NPL PRP
PRP Notification
June '05 - Necessary to consult with Legal Dept.
L
N/A
 
W
 
CHEROKEE
not provided
Charlotte
NC
NPL PRP
Consent Order
June '05 - Necessary to consult with Legal Dept.
                       
COMBINED PROJECT LOG & ACTIVITY
           
ADMIN
ADMIN
     
Advance Administration
     
NA
 
79
----
C
W
 
BATON ROUGE
3079 Government St.
Baton Rouge
LA
Phase I
PRP Notification
Unknown, necessary to consult with Legal Dept. before re-opening
81
32573
O
W
 
DALLAS 13
325 South Nursery
Dallas
TX
GW Release
Notice of violation
Unknown, necessary to consult with Legal Dept. before re-opening
94
5873
C
WAS
L
NEW ORLEANS, LFB
9840 Lake Forrest Blvd.
New Orleans
LA
O/W separator minor GW contam.
Settlement agreement reached with owner. Removal of OWS still required,
abatement work is being scheduled.
OWS removal quote rec'd from Arcadis. Awaiting other quotes.
A0803-1
4660
L
ASC
L
DURHAM
3301 Hillsborough Road
Durham
NC
Oil residue and glycol containers on the adjacent prperty to the rear of the
store
76
77008*
--
W
 
HOUSTON
3316 W. 11th St.
Houston
TX
Phase I
none
Re-opening investigation July 2005
L2
NA
NA
W
 
R&H Oil/Tropicana Superfund
403 Somerset Rd.
San Antonio
TX
Former haz-waste facility, accepted oil from WASCo, now on the NPL
De minimis settlement response deadline 7/17/06
Under review
27
52299
C
W
 
UNABLE TO FIND
1835 E. Chestnut Expwy
SPRINGFIELD
MO
UST
Closure Pending
Open
70
5109
O
W
 
BALTIMORE 03
8124 Ritchie Hwy
Pasadena
MD
Phase 1 UST
possible UST violation
Open, relocated from Priorut B Tab
71
5118
O
W
 
BALTIMORE 04
6724 Ritchie Hwy
Glen Bernie
MD
Phase 1 UST
possible UST violation
Open, relocated from Priorut B Tab
72
5196
O
W
 
BALTIMORE 17
1006 Eastern Blvd
Baltimore
MD
Phase 1 UST
possible UST violation
Open, relocated from Priorut B Tab
75
5132
O
W
 
SALISBURY
722 S. Salisbury Blvd
Salisbury
MD
Phase 1 UST
possible UST violation
Open, relocated from Priorut B Tab


 
 

--------------------------------------------------------------------------------

 

 
Advance Stores Company, Inc.
     
Attachment to Schedule 3.13
Complete Insurance Schedule
         
Prepared:  September 25, 2006
                     
POLICY TYPE
POLICY PERIOD
POLICY NUMBER
POLICY LIMITS
DEDUCTIBLE/SIR
INSURER
           
General Liability (Domestic)
06/01/2006-2007
XSLG21734408
$2 MM
$500,000 per occurrence
General Liability (Puerto Rico & Virgin Islands)
06/01/2006-2007
XSLG21734408
$2 MM
$500,000 per occurrence
ACE
Umbrella
06/01/2006-2007
XOO G23574512
$25 MM
 
ACE
Excess - First Layer
06/01/2006-2007
TUU 618 22 90 92
$25 MM x $25 MM
Great American
Excess - Second Layer
06/01/2006-2007
LQ1-71-073777-060
$50 MM x $ 50 MM
Liberty Insurance
Excess - Third Layer
06/01/2006-2007
QI03800321
$25 MM x $ 100 MM
St. Paul
Excess - Fourth Layer
06/01/2006-2007
SHX 0098570641
$25 MM - x $125 MM
American Insurance
Ocean Cargo
11/14/2005-11/14/2006
NO1245521
$5 MM per conveyance
$10,000 per occurrence
ACE
Environmental Liability
11/01/2004-11/01/2007
PEC000636102
$12 MM
$250,000 per occurrence
Greenwich
Aviation Hull & Liability
12/15/2005-12/15/2006
BH 112815
$100 MM liability   $3.8 MM Aircraft
$250,000 per occurrence
Global Aerospace Inc.
Directors & Officers  - Primary
10/31/2005-2006
DON G21648838 004
$15 MM
$1.5 MM per occurrence
ACE
Directors & Officers - First Excess Layer
10/31/2005-2006
EC09000416
$15 MM x $15 MM
St. Paul
Directors & Officers - Second Excess Layer
10/31/2005-2006
DOX00100887
$10 MM x $30 MM
Arch
Directors & Officers - Third Excess Layer
10/31/2005-2006
RNN 722405-01-2005
$10 MM x $40 MM
AXIS
Directors & Officers - Fourth Excess Layer
10/31/2005-2006
26852748
$10 MM x $50 MM
CAN
Directors & Officers - Excess Side A
10/31/2005-2006
$10 MM x $60 MM
ACE/CODA
Fiduciary Liability
10/31/2005-2006
494-56-75
$ 10 MM
$50,000 per occurrence
National Union Fire Insurance Company
Special
10/31/2005-2006
203116-015
$10 MM
 
Liberty Insurance
Crime
10/31/2005-2006
494-55-61
$10 MM
$250,000 per occurrence
National Union Fire Insurance Company
Employment Practices Liability
10/31/2005-2006
494-56-99
$25 MM
$5 MM per occurrence
National Union Fire Insurance Company
Automobile (Domestic)
06/01/2006-2007
ISAH08224742
$5 MM
$750,000 per occurrence
ACE
Automobile (Puerto Rico/USVI)
06/01/2006-2007
$5 MM
$750,000 per occurrence
ACE
Property - Primary ($15MM) including Boiler & Machinery
05/01/2006-2007
$15 MM
Wind - 5% TIV subjec to a minimum of $2.5 MM  Flood - 5% TIV subject to a
minimum of $1.5 MM   All other perils - $500,000
ACE - 33.33 %     AIG -33.33%    Lloyd's 33.33%
Property - First Layer Excess
05/01/2006-2007
$35 MM
 
ACE - 33.33%      AIG - 16.37%    Acrch Surplus - 15% Crum & Forster Surplus -
11.76% Commonwealth Insurance - 23.53%
Property - Second Layer Excess
05/01/2006-2007
$50 MM
 
ACE - 18.33%    Lloyds - 15%       AIG - 16.37%    Acrch Surplus - 15% Crum &
Forster Surplus - 11.76% Commonwealth Insurance - 23.53%
Workers Compensation Premium - National
06/01/2006-2007
WLRC44441342
Statutory
$750,000 per occurrence
ACE
Excess Workers Compensation (Ohio)
06/01/2006-2007
WCUC44441317
Statutory
 
ACE
Puerto Rico/ USVI WC
07/01/2006-06/30/2006
Statutory
 
Monopolistic
WV WC
06/01/2006-2007
Statutory
 
Monopolistic
WY WC
06/01/2006-2007
Statutory
 
ACE


 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION


 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.           Assignor:                                ______________________________


2.
Assignee:
______________________________

 
[and is an Affiliate/Approved Fund of [identify Lender]]



3.
Borrower(s):
______________________________

 

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement



5.
Credit Agreement:
The $750,000,000 Credit Agreement dated as of October [  ], 2006 among Advance
Auto Parts, Inc., Advance Stores Company, Incorporated, the Lenders parties
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent



6.
Assigned Interest:

 
­­­­­­­­­­­­­­­­­­­­­­­­

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans1
Revolving Loans
$ 750,000,000
$
%






--------------------------------------------------------------------------------

 
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
 

--------------------------------------------------------------------------------

 


Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR


 
[NAME OF ASSIGNOR]





By:______________________________
   Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
   Title:




 


 
 

--------------------------------------------------------------------------------

 
Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
  Administrative Agent




By_________________________________
  Title:




[Consented to:]2


ADVANCE STORES COMPANY, INCORPORATED




By________________________________
  Title:



--------------------------------------------------------------------------------

 
2 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 


GUARANTEE AGREEMENT dated as of October 5, 2006, among ADVANCE AUTO PARTS, INC.,
a Delaware corporation (“Holdings” and the “Guarantor”), and JPMORGAN CHASE
BANK, N.A., a New York banking corporation (“JPMCB”), as administrative agent
(in such capacity, the “Administration Agent”) for the Lenders (as defined in
the Credit Agreement referred to below).
 
Reference is made to the Credit Agreement dated as of October 5, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, Advance Stores Company, Incorporated, a Virginia
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and JPMCB, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as issuing bank (in such capacity,
the “Issuing Bank”).  Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
 
The Lenders have agreed to make Loans to the Borrower, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrower, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement.  The Borrower has elected that the Guarantor guarantee the
Obligations (as defined below) by entering into this Guarantee
Agreement.  Holdings acknowledges that it will derive substantial benefit from
the making of the Loans by the Lenders and the issuance of the Letters of Credit
by the Issuing Bank.  The obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit are conditioned on, among other things,
the execution and delivery by the Guarantor of a Guarantee Agreement in the form
hereof.  As consideration therefor and in order to induce the Lenders to make
Loans and the Issuing Bank to issue Letters of Credit, the Guarantor is willing
to execute this Guarantee Agreement.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1. Guarantee.  The Guarantor unconditionally guarantees, as a primary
obligor and not merely as a surety, (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements made by the Issuing Bank with respect thereto, interest thereon
and obligations to provide, under certain circumstances, cash collateral in
connection therewith, and (iii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties to the Lenders under the
 
 
 

--------------------------------------------------------------------------------

 
 
Credit Agreement and the other Loan Documents and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower under or pursuant to the Credit Agreement and the other Loan Documents
(all the monetary obligations described in the preceding clauses (a) and (b)
being collectively called the “Obligations”).  The Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that the security interest granted hereunder
and the obligations of the Guarantor will survive any extension or renewal of
any Obligation.
 
SECTION 2. Obligations Not Waived.  To the fullest extent permitted by
applicable law, the Guarantor waives presentment to, demand of payment from and
protest to the Borrower of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.  To the
fullest extent permitted by applicable law, the obligations of the Guarantor
hereunder shall not be affected by (a) the failure of the Administrative Agent
or any other Lender to assert any claim or demand or to enforce or exercise any
right or remedy against the Borrower or the Guarantor under the provisions of
the Credit Agreement, any other Loan Document or otherwise or (b) any
rescission, waiver, amendment or modification of, or any release from, any of
the terms or provisions of this Guarantee Agreement, any other Loan Document,
any Guarantee or any other agreement.
 
SECTION 3. Guarantee of Payment.  The Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Lender to any of the security held for payment of the Obligations
or to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Lender in favor of the Borrower or any other
Person.
 
SECTION 4. No Discharge or Diminishment of Guarantee.  The obligations of the
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations and inchoate indemnification and reimbursement
obligations), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Lender to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document or any other agreement, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, wilful or
otherwise, in the performance of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of the
Guarantor or that would otherwise operate as a discharge of the Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations and inchoate indemnification and reimbursement obligations).
 
 
 

--------------------------------------------------------------------------------

 
SECTION 5. Defenses of Borrower Waived.  To the fullest extent permitted by
applicable law, the Guarantor waives any defense based on or arising out of any
defense of the Borrower or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower, other than the final and indefeasible payment in full in cash of the
Obligations and inchoate indemnification and reimbursement obligations.  The
Administrative Agent and the other Lenders may, at their election, compromise or
adjust any part of the Obligations, make any other accommodation with the
Borrower or any other guarantor or exercise any other right or remedy available
to them against the Borrower or any other guarantor, without affecting or
impairing in any way the liability of the Guarantor hereunder except to the
extent the Obligations have been fully, finally and indefeasibly paid in
cash.  Pursuant to applicable law, the Guarantor waives any defense arising out
of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of the Guarantor against the Borrower.
 
SECTION 6. Agreement to Pay; Subordination.  In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Lender has at law or in equity against the Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, the Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to or as directed by the Administrative Agent in cash
the amount of such unpaid Obligations.  Upon payment by the Guarantor of any
sums to or as directed by the Administrative Agent as provided above, all rights
of the Guarantor against the Borrower arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations.  In addition, any
indebtedness of any Loan Party now or hereafter owed to the Guarantor is hereby
subordinated in right of payment to the prior payment in full of the
Obligations.  If, at any time that a Default has occurred and is continuing, any
amount shall be paid to the Guarantor on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Lenders and shall forthwith be paid to the Administrative Agent
to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.
 
SECTION 7. Information.  The Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that the Guarantor assumes and
incurs hereunder, and agrees that none of the Administrative Agent or the other
Lenders will have any duty to advise the Guarantor of information known to it or
any of them regarding such circumstances or risks.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 8. Representations and Warranties.  The Guarantor represents and
warrants that all representations and warranties relating to it contained in the
Credit Agreement are true and correct.
 
SECTION 9. Termination.  The guarantee made hereunder (a) shall terminate when
all the Obligations (other than inchoate indemnification and reimbursement
obligations) have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement, the LC Exposure has been reduced
to zero and the Issuing Bank has no further obligation to issue Letters of
Credit under the Credit Agreement and (b) shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by any Lender or the
Guarantor upon the bankruptcy or reorganization of the Borrower, the Guarantor
or otherwise.
 
SECTION 10. Binding Effect; Assignments.  Whenever in this Guarantee Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Guarantor that are contained in this
Guarantee Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns.  This Guarantee Agreement shall become
effective as to the Guarantor when a counterpart hereof executed on behalf of
the Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the Guarantor and the Administrative
Agent and their respective successors and assigns, and shall inure to the
benefit of the Guarantor, the Administrative Agent and the other Lenders, and
their respective successors and assigns, except that the Guarantor shall not
have the right to assign its rights or obligations hereunder or any interest
herein (and any such attempted assignment shall be void).
 
SECTION 11. Waivers; Amendment.  (a)  No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent hereunder
and of the other Lenders under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Guarantee Agreement or consent to any departure
by the Guarantor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Guarantor in any case shall entitle the Guarantor to any
other or further notice or demand in similar or other circumstances.
 
(b) Neither this Guarantee Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantor with respect to which such waiver, amendment or modification
 
 
 

--------------------------------------------------------------------------------

 
 
relates and the Administrative Agent, subject to any consent required in
accordance with Section 9.02 of the Credit Agreement.
 
SECTION 12. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 13. Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.
 
SECTION 14. Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by the Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Guarantee Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent and the other
Lenders and shall survive the making by the Lenders of the Loans and the
issuance of the Letters of Credit by the Issuing Bank regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect until all the Obligations have been indefeasibly paid in full,
the Lenders have no further commitment to lend, the LC Exposure has been reduced
to zero and the Issuing Bank has no further commitment to issue Letters of
Credit under the Credit Agreement.
 
(b) In the event any one or more of the provisions contained in this Guarantee
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 15. Counterparts.  This Guarantee Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10.  Delivery of an executed signature page to this
Guarantee Agreement by facsimile transmission shall be as effective as delivery
of a manually executed counterpart of this Guarantee Agreement.
 
SECTION 16. Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Guarantee
Agreement.
 
SECTION 17. Jurisdiction; Consent to Service of Process.  (a)  The Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in
 
 
 
 

--------------------------------------------------------------------------------

 
 
any action or proceeding arising out of or relating to this Guarantee Agreement
or the other Loan Documents, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Guarantee Agreement shall affect any right that the
Administrative Agent or any other Lender may otherwise have to bring any action
or proceeding relating to this Guarantee Agreement or the other Loan Documents
against the Guarantor or its properties in the courts of any jurisdiction.
 
(b) The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guarantee Agreement or the other Loan Documents in
any New York State or Federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(c) Each party to this Guarantee Agreement irrevocably consents to service of
process in the manner provided for notices in Section 13.  Nothing in this
Guarantee Agreement will affect the right of any party to this Guarantee
Agreement to serve process in any other manner permitted by law.
 
SECTION 18. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
 
SECTION 19. Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Guarantee Agreement and the
other Loan Documents held by such Lender, irrespective
 
 
 
 

--------------------------------------------------------------------------------

 
 
of whether or not such Lender shall have made any demand under this Guarantee
Agreement or any other Loan Document and although such obligations may be
unmatured.  The rights of each Lender under this Section 19 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.
 







 
ADVANCE AUTO PARTS, INC.,
as Guarantor,
 
By:
         
Name:           
   
Title:






 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
By:
         
Name:
   
Title:



 
 
 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit C

 
October 5, 2006
 
JPMorgan Chase Bank, N.A., as Agent, and
the Lenders that are parties to the
Credit Agreement (as defined below)
111 Fannin Street, 10th Floor
Houston, TX  77002
 
Re:
Advance Stores Company, Incorporated

 
Gentlemen:
 
We have acted as counsel to (i) Advance Stores Company, Incorporated, a Virginia
corporation (the “Borrower”) in connection with the Credit Agreement dated as of
October 5, 2006 (the “Credit Agreement”), among Advance Auto Parts, Inc., a
Delaware corporation (“Holdings” or the “Guarantor”), the Borrower, JPMorgan
Chase Bank, N.A., as Agent (the “Agent”), and the lenders party thereto and
referred to therein as Lenders (the “Lenders”), and the transactions
contemplated thereby; and (ii) the Guarantor (together with the Borrower, the
“Loan Parties”) in connection with the Guarantee Agreement dated as of October
5, 2006 (the “Guarantee”) from Holdings in favor of the Agent and the
Lenders.  Capitalized terms used herein and not otherwise defined shall have the
respective meanings given such terms in the Credit Agreement.  This opinion is
rendered to you pursuant to Section 4.01(b) of the Credit Agreement.
 
Although we act generally as counsel to the Borrower and the Guarantor, our
representation is limited to matters individually referred to us by the
Borrower’s or the Guarantor’s management.
 
As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied,
with your permission, entirely upon (a) the representations and warranties of
the Loan Parties set forth in the Credit Agreement and each of the other Loan
Documents (as defined below) and (b) certificates of certain of the officers of
the Loan Parties and have assumed, without independent inquiry, the accuracy of
those representations, warranties, and certificates.  For purposes of our
opinion rendered in paragraph 1 below, with respect to the incorporation,
organization, existence, qualification, or standing of any Loan Party, our
opinion relies entirely upon and is limited by those certificates of public
officials attached hereto as Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Agent
October 5, 2006
Page 2
 
In connection with this opinion, we have examined originals or copies of the
following documents:
 
(i)  
the Credit Agreement;

 
(ii)  
the Guarantee;

 
(iii)  
the Certificate of Incorporation (the “Guarantor’s Charter”) of the Guarantor,
certified by the Secretary of State of the State of Delaware as of September 25,
2006, and certified by an officer of the Guarantor as of the date hereof as
being true, complete and correct and in full force and effect;

 
(iv)  
the By-Laws of the Guarantor (the “Guarantor’s By-Laws” and, the Guarantor’s
Charter and the Guarantor’s By-Laws together being referred to sometimes herein
as the “Guarantor’s Governing Documents”), certified by an officer of the
Guarantor as of the date hereof as being true, complete and correct and in full
force and effect;

 
(v)  
the certificate of certain officers of the Guarantor, as of the date hereof, as
to certain actions taken by the Board of Directors of the Guarantor by unanimous
written consent dated as of October 3, 2006, and as to the titles, incumbency,
and specimen signatures of certain officers of the Guarantor; and

 
(vi)  
those certificates of certain public officials with respect to the Loan Parties
attached hereto as Exhibit A.

 
The documents specified in items (i) and (ii) above are referred to herein,
collectively, as the “Loan Documents”.  We have examined the documents listed in
the preceding paragraph and such other corporate and public records and
agreements, instruments, certificates and other documents as we have deemed
necessary or appropriate for the purposes of this opinion.
 
We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form
and the legal competence of each individual executing any document.
 
For purposes of this opinion, we have made such examination of law as we have
deemed necessary.  This opinion is limited solely to the internal substantive
laws of the State of New York as applied by courts located in New York without
 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Agent
October 5, 2006
Page 3
 
regard to choice of law, the federal laws of the United States of America
(except for Federal and state tax, antitrust, energy, utilities, national
security, anti-terrorism, securities, or blue sky laws, as to which we express
no opinion in this letter, except as set forth in paragraphs 4(i)(C) and 6 below
with respect to the federal statutes and regulations specifically referred to
therein),  and the Delaware General Corporation Law as applied by courts located
in Delaware (the “DGCL”), and we express no opinion as to the laws of any other
jurisdiction.
 
We note that the Credit Agreement and all of the other Loan Documents contain
provisions stating that they are to be governed by the laws of the State of New
York (“a Chosen-Law Provision”).  As to each such Chosen-Law Provision, our
opinion in paragraph 3 below is based solely upon, and limited to the extent
provided in New York General Obligations Law Section 5-1401, as applied by a New
York state court or a federal court sitting in New York and applying New York
choice of law principles.  No other opinion is given herein as to any Chosen-Law
Provision, or otherwise as to the choice of law or internal substantive rules of
law that any court or other tribunal may apply to the transactions contemplated
by the Credit Agreement and the other Loan Documents.
 
Our opinion is further subject to the following exceptions, qualifications and
assumptions, all of which we understand to be acceptable to you:
 
(a)  
We have assumed without any independent investigation that (i) each party to the
Credit Agreement and the other Loan Documents, other than the Guarantor, at all
times relevant thereto, is validly existing and in good standing under the laws
of the jurisdiction in which it is organized, and is qualified to do business
and in good standing under the laws of each jurisdiction where such
qualification is required generally or necessary in order for such party to
enforce its rights under such Loan Documents, (ii) each party to the Credit
Agreement and the other Loan Documents, other than the Guarantor, at all times
relevant thereto, had and has the full power, authority and legal right under
its certificate of incorporation, partnership agreement, by-laws, and other
governing organizational documents, and the applicable corporate, partnership,
or other enterprise legislation and other applicable laws, as the case may be,
to execute, deliver, and perform its obligations under, the Credit Agreement and
the other Loan Documents, and (iii) each party to the Credit Agreement and the
other Loan Documents, other than the Guarantor, has duly

 
 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Agent
October 5, 2006
Page 4
 
 
 
authorized, executed, and delivered each of the Loan Documents to which it is a
party.

 
(b)  
We have assumed without any independent investigation that (i) each of the Loan
Parties has received or, upon consummation of the transactions contemplated by
the Loan Documents, will receive, the agreed to and stated consideration for the
incurrence of the Obligations and other obligations applicable to it under the
terms of the Loan Documents to which it is a party, (ii) each of the Credit
Agreement and the other Loan Documents is a valid and binding obligation of each
party thereto other than the Loan Parties, and (iii) each of the Credit
Agreement and the other Loan Documents is a valid and binding obligation of the
Loan Parties to the extent that laws other than those of the State of New York
are relevant thereto (other than the laws of the United States of America, and
the DGCL, but only to the limited extent the same may be applicable to the Loan
Parties and relevant to our opinions expressed below).

 
(c)  
The enforcement of any obligations of any of the Loan Parties or any other
Person, whether under any of the Loan Documents or otherwise, may be limited by
bankruptcy, insolvency, reorganization, moratorium, marshaling or other laws and
rules of law affecting the enforcement generally of creditors’ rights and
remedies (including such as may deny giving effect to waivers of debtors’ or
guarantors’ rights); and we express no opinion as to the status under any
fraudulent conveyance laws or fraudulent transfer laws of any of the obligations
of any of the Loan Parties or any other Person, whether under any of the Loan
Documents or otherwise.

 
(d)  
We express no opinion as to the enforceability of any particular provision of
any of the Credit Agreement or the other Loan Documents relating to remedies
after default.

 
(e)  
We express no opinion as to the availability of any remedy of specific
performance or equitable relief of any kind.

 
(f)  
The enforcement of any of your rights may in all cases be subject to an implied
duty of good faith and fair dealing and to general principles of equity,
including, without limitation, concepts of

 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Agent
October 5, 2006
Page 5
 
 
materiality and reasonableness (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 
(g)  
We express no opinion as to the enforceability of any particular provision of
any of the Credit Agreement or the other Loan Documents relating to or
constituting (i) waivers of rights to object to jurisdiction or venue, consents
to jurisdiction or venue, or waivers of rights to (or methods of) service of
process, except to the extent that such waivers or consents are made enforceable
by New York General Obligations Law Section 5-1402, applied by a New York state
court, (ii) waivers of rights to trial by jury, or other rights or benefits
bestowed by operation of law, (iii) waivers of any applicable defense, setoff,
recoupment or counterclaim, (iv) waivers or variations of provisions which are
not capable of waiver or variation under Section 1-102, or other applicable
provisions of the Uniform Commercial Code as adopted and in effect in the State
of New York (the “New York UCC”), (v) provisions in the Loan Documents rendered
ineffective or unenforceable by Part 4 of Article 9 of the New York UCC, (vi)
the grant of powers of attorney or proxies to the Agent or any Lender, (vii)
exculpation or exoneration clauses, and indemnity clauses to the extent such
clauses may be held by any court to be contrary to, or limited by concerns of,
public policy, and clauses relating to releases or waivers of unmatured claims
or rights, (viii) submission to binding arbitration, (ix) provisions for a
penalty rate of interest or late charges on overdue or defaulted obligations, or
the payment of any premium, liquidated damages, or other amount which may be
held by any court to be a “penalty” or a “forfeiture”, or (x) so-called “usury
savings” clauses.  We express no opinion as to the effect of suretyship
defenses, or defenses in the nature thereof, with respect to the obligations of
any applicable guarantor, joint obligor, surety, accommodation party, or other
secondary obligor.

 
(h)  
We assume that at least $2,500,000 will be advanced to the Borrower, in one or
more installments, pursuant to the Loan Documents.  No opinion is given herein
as to the usury laws, or other laws regulating the maximum rate of interest
which may be charged, taken or received, of any jurisdiction other than the
State of New York.

 
(i)  
We note that, under the laws of the State of New York, the remedies available in
the State of New York for the enforcement of

 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Agent
October 5, 2006
Page 6
 
 
the Credit Agreement or the other Loan Documents could be affected by any
failure of any Lender not organized in the State of New York (i) to become
authorized, under Article 13 of the New York Business Corporation Law, to do
business in the State of New York or (ii) to become authorized, under Article 5
of the New York Banking Law, to transact business in the State of New York as a
foreign banking corporation. Further, no opinion is given herein as to any other
similar laws or requirements in any other jurisdiction.

 
(j)  
When any opinion set forth below is given to our knowledge, or to the best of
our knowledge, or with reference to matters of which we are aware or which are
known to us, or with a similar qualification, that knowledge is limited to the
actual knowledge of the individual lawyers in this firm who have participated
directly and substantively in the specific transactions to which this opinion
relates and without any special or additional investigation undertaken for the
purposes of this opinion.  In paragraph 4 below, we express no opinion as to the
non-contravention of financial covenants or other provisions requiring financial
calculations or determinations.

 
(k)  
We express no opinion as to the effect of events occurring, circumstances
arising, or changes of law becoming effective or occurring, after the date
hereof on the matters addressed in this opinion letter, and we assume no
responsibility to inform you of additional or changed facts, or changes in law,
of which we may become aware.

 
(l)  
We assume that the Obligations are not secured directly or indirectly by “margin
stock”, as such term is used in Regulations T, U or X of the Board of Governors
of the Federal Reserve System, and that neither the Agent nor any of the Lenders
is a Creditor as such term is defined in Regulation T of the Board of Governors
of the Federal Reserve System.

 
(m)  
We have assumed that (i) the Guarantor is the corporate parent of the Borrower,
owning all of its outstanding capital stock; and (ii) each of the Loan Documents
entered into by the Guarantor is necessary or convenient to the conduct,
promotion or attainment of the business of the Borrower, as contemplated by
Section 122(13) of the DGCL.

 
(n)  
We express no opinion as to the creation, attachment, validity, perfection or
priority of any security interest or other lien, except as expressly set forth
in paragraph 4(ii) below.

 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Agent
October 5, 2006
Page 7
 
Based and subject upon the foregoing, and subject to the additional limitations
and qualifications set forth below, we are of the opinion that:
 
1.  
The Guarantor is a corporation validly existing and in corporate good standing
under the laws of the State of Delaware.

 
2.  
The execution and delivery by the Guarantor of the Loan Documents to which it is
a party, and the performance by the Guarantor of its obligations under the Loan
Documents to which it is a party, are within the Guarantor’s corporate powers
and have been duly authorized by all requisite corporate action on the part of
the Guarantor.  The Guarantor has duly executed and delivered each of the Loan
Documents to which it is a party.

 
3.  
Each of the Loan Documents to which either Loan Party is a party is a valid and
binding agreement of such Loan Party, enforceable against such Loan Party in
accordance with its respective terms.

 
4.  
The execution and delivery by each of the Loan Parties of each of the Loan
Documents to which it is a party and compliance by such Loan Party with the
provisions thereof (i) in the case of the Guarantor, will not violate any of the
provisions of the Guarantor’s Governing Documents or the DGCL, and in the case
of each of the Loan Parties, will not violate (A) any law, statute, rule or
regulation of the State of New York, (B) to the best of our knowledge, any
judgment, order, writ, injunction or decree of any court or other tribunal
located in the State of New York, applicable to such Loan Party, or (C) any
federal laws, statutes, rules and regulations of the United States of America
(including, Regulations U and X of the Board of Governors of the Federal Reserve
System), (ii) to the best of our knowledge, will not result in the creation or
imposition of any Lien on any asset of such Loan Party, and (iii) will not
result in a breach or default (or give rise to any termination, cancellation or
acceleration) under the agreements listed on Exhibit B hereto (the “Material
Agreements”).  No consent or approval by, or any notification of or filing with,
any federal, New York or Delaware court, public body or authority is required to
be obtained or effected by any of the Loan Parties under any federal or New York
law, statute, rule or regulation or the DGCL in connection with the

 
 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Agent
October 5, 2006
Page 8
 
  
 execution, delivery and performance by such Loan Party of each of the Loan
Documents to which it is a party.

 
5.  
To our knowledge, but without having investigated any governmental records or
court dockets, and without having made any other independent investigation, and
except as set forth on Exhibit C hereto, there is no action, suit or proceeding
pending against any of the Loan Parties which in any manner draws into question
the validity of the Loan Documents.

 
6.  
Neither of the Loan Parties is required to be registered as an “investment
company”, as such term is defined in the Investment Company Act of 1940, as
amended.

 
[Remainder of Page Intentionally Left Blank]
 
 

 
 
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as Agent
October 5, 2006
Page 9
 
This opinion is delivered solely to you and for your benefit in connection with
the Credit Agreement and the other Loan Documents.  It may not be relied upon by
you for any other purpose, furnished or referred to any other person or entity
(other than your successors and permitted assigns as Agent or Lenders, as the
case may be, under and in accordance with the terms of the Credit Agreement) for
any other reason without our prior written consent, or relied upon by any other
person or entity (other than your successors and permitted assigns as Agent or
Lenders, as the case may be, under and in accordance with the terms of the
Credit Agreement) for any reason without our prior written consent.
 
Very truly yours,
 
 
BINGHAM McCUTCHEN LLP
 
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
[Attach Relevant Certificate of Public Official]
 
 


 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
Material Agreements
 
Form of Master Lease between DAPPER Properties I, II and III, LLC and Discount
Auto Parts, Inc. dated as of February 27, 2001, as amended.
 
Form of Sale-Leaseback Agreement between DAPPER Properties I, II and III, LLC
and Discount dated as of February 27, 2001.
 
 


 
 

--------------------------------------------------------------------------------

 
Exhibit C
 
Litigation
 
None
 
 



 
 

--------------------------------------------------------------------------------

 

October 5, 2006


JPMorgan Chase Bank, N,A,
  as Administrative Agent,
270 Park Avenue
New York, New York 10017


].P. Morgan Securities Inc.,
  as Sole Lead Arranger and
  Sole Bookrunner
270 Park Avenue
New York, New York 10017


The Lenders party to the
Credit Agreement referred to below (all of
the Addressees, including any Issuing
Bank appointed under the Credit Agreement,
collectively, the "Lenders")


Ladies and Gentlemen:


We have acted as Virginia counsel to Advance Stores Company, Incorporated, a
Virginia corporation (the "Borrower"), in connection with the transaction
contemplated by the Credit Agreement dated as of October ­__, 2006 (the
"Agreement") among the Borrower, Advance Auto Parts, Inc., the financial
institutions party thereto as lenders (the "Lenders") and JPMorgan Chase Bank,
N.A" individually, as administrative agent (in such capacity, the
"Administrative Agent") and as issuing bank (in such capacity, the "Issuing
Bank"). This opinion is delivered pursuant to Section 4.01(b) of the Agreement.
Capitahzed terms used but not defined herein shall have the meanings assigned to
such terms in the Agreement.


In connection with this opinion, we have examined executed originals or copies
(including facsimile transmissions), certified or otherwise identified to our
satisfaction, of the following documents ((a) through (c) being collectively
referred to as the "Loan Documents"):


a. the Agreement;
b. the Guarantee Agreement;
c. the Assignment and Assumption;
d. the Articles of Incorporation of the Borrower;
e. the Bylaws of the Borrower, and





 
 

--------------------------------------------------------------------------------

 
October 5, 2006
Page 2


f. resolutions adopted by the Board of Directors of the Borrower, certified by
the secretary as constituting all of the resolutions or actions taken by the
Board of Directors pertaining to the Loan Documents.


In addition, we have examined such other documents, records and certificates or
comparable documents of public officials and or the Borrower as we have deemed
necessary or appropriate for the purpose of this opinion. We have been furnished
with, and with your consent have relied upon, a certificate of a responsible
officer of the Borrower ("Certificate") with respect to certain factual matters.
As to any facts material to the opinions expressed herein which we did not
independently establish or verify, we have relied upon oral or written
statements and representations of officers, trustees and other representatives
of the Borrower and others, including without limitation the Certificate.


In all such examinations, we have assumed the genuineness of all signatures
(other than those of the Borrower), the authenticity of documents submitted to
us as originals and the conformity to the originals of all documents submitted
to us as certified, conformed or photostatic copies.


To the extent that the obligations of the Borrower may be dependent upon such
matters, we have assumed for purposes of this opinion that each party (other
than the Borrower) to the Loan Documents is duly incorporated or formed, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation, that each such party has the corporate or other
organizational power and authority to execute and deliver the Loan Documents to
which it is a party, that the Loan Documents have been duly authorized, executed
and delivered by each such party and that each of such Loan Documents
constitutes the legal, valid and binding obligation of each such party,
enforceable against each such party in accordance with their respective terms
and that each such party has the requisite corporate or other organizational
power and authority to perform its obligations under such documents.


We have investigated such questions of law for the purpose of rendering this
opinion as we have deemed necessary.  Members of our firm are admitted to the
bar in the Commonwealth of Virginia, and we express no opinion as to matters
under or involving the laws of any such jurisdiction other than the laws of the
Commonwealth of Virginia and the laws of the United States of America, as such
laws presently stand. We are not opining on, and we assume no responsibility as
to, the applicability to or effect on any of the matters covered herein of the
laws of any other jurisdiction. We express no opinion with respect to federal or
state securities or "blue sky" laws and express no opinion as to the
enforceability of any choice of law, jurisdiction, venue, or seizure of process
provisions of the Loan Documents. In addition, we are not expressing any opinion
as to the effect of compliance by each of the Lenders and the Administrative
Agent with any state or federal laws or regulations applicable to the
transactions
contemplated by the Loan Documents because of the nature of their business. We
also assume that each of the Lenders and the Administrative Agent will act in
good faith and will seek to enforce its rights and remedies under the Loan
Documents in a commercially reasonable manner.
 
 
 

--------------------------------------------------------------------------------

 
 
October 5, 2006
Page 3


We specifically advise you that notwithstanding the fact that the laws of New
York govern the Loan Documents and other related documents, the rights and
remedies of the Lenders contained in the Loan Documents and other related
documents will be subject to certain limitations set forth herein. For the
purposes of rendering the opinions contained herein, we have assumed that the
laws of the Commonwealth of Virginia govern the Loan Documents and the
transaction contemplated thereby.


Based upon the foregoing, it is our opinion that:


1.           The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the Commonwealth of Virginia and has all
necessary power and authority to conduct the business in which it is engaged as
now conducted and as proposed to be conducted, and has all necessary corporate
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents.


2.           The execution, delivery and performance of each of the Loan
Documents by the Borrower (a) have been duly authorized by all requisite
corporate and, if necessary, stockholder action of the Borrower and (b) will not
violate or conflict with (A) any provision of the Articles of Incorporation or
Bylaws of the Borrower or (B) any provision of federal or Virginia law, rule or
regulation applicable to the Borrower.


3.           The consummation of the transactions evidenced by the Loan
Documents (excluding any future performance by the parties thereunder) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for the filings referred to in the
Loan Documents.


4.           Assuming that the Loan Documents were governed by the law of the
Commonwealth of Virginia for the purpose of rendering the opinion set forth in
this paragraph, the use of counterpart copies of any of the Loan Documents does
not affect the enforceability of any of the Loan Documents.


5.           Neither the Administrative Agent nor the Lenders should be required
(a) to be qualified to do business, file any designation for service of process
or file any reports or pay any taxes in the Commonwealth of Virginia, or (b) to
comply with any statutory or regulatory requirement applicable only to financial
institutions chartered or qualified or required to be chartered or qualified to
do business in the Commonwealth of Virginia, in each case solely by reason of
the execution and delivery or filing or recording, as applicable, of any of the
Loan Documents, or by reason of the participation in any of the transactions
under or contemplated by the Loan Documents, including, without limitation, the
extension of any credit contemplated thereby, the making and receipt of payments
pursuant thereto and the exercise of any remedy thereunder. If it were
determined that such qualification and filing were required, the validity of the
Loan Documents would not be affected thereby, but (a) if the Administrative
Agent was not qualified it would be precluded from enforcing its rights on
behalf of the Lenders in the courts of
 
 
 

--------------------------------------------------------------------------------

 
 
October 5, 2006
Page 4


the Commonwealth of Virginia until such time as it is admitted to transact
business in the Commonwealth of Virginia or (b) assuming the Lenders would
institute remedies without the Administrative Agent, they would be precluded
from enforcing their rights in the courts of the Commonwealth of Virginia until
such time as they were admitted to transact business in the Commonwealth of
Virginia.


6.           Each of the Loan Documents has been duly executed and delivered by
the Borrower to the extent the Borrower is intended to be a party thereto.


Our opinion is qualified to the extent that the validity, binding nature or
enforceability of
any term of the Loan Documents may be limited or otherwise affected by, and we
express no
opinion regarding:


i.           The effect of bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium and other similar rights and remedies of creditors
generally;


ii.           Limitations imposed by state law, federal law or general equitable
principles upon the specific enforcement of any of the remedies, covenants or
the provisions of any applicable agreement, upon the availability of injunctive
relief or other equitable remedies and upon the right of set-off or recoupment,
regardless of whether enforcement of any such agreement is considered a
proceeding in equity or at law;


iii.           The effect of Virginia statutory provisions and case law that
provide that, in certain circumstances, a surety or guarantor may be exonerated
if the creditor materially alters the original obligation of the principal
without the consent of the guarantor or fails to comply with Va. Code Ann.
Sections 49-25 and 49-26, and the effect of(a)(i) any modification or amendment
of the obligations of the Borrower which materially increases such obligations
and correspondingly the Guarantor's (as defined in the Guarantee Agreement)
obligations in respect thereof; (ii) any election of remedies by the
Administrative Agent or any Lender following the occurrence of an event of
default with respect to the obligations of the Borrower; (iii) any other action
by the Administrative Agent or any Lender which materially prejudices the
Guarantor pursuant to the Loan Documents, if, in any such instance, such
modification, election or action occurs without notice to the Guarantor and
without granting to the Guarantor an opportunity to cure any default by the
Borrower; or (b) any purported waiver by the Borrower that does not comply with
any requirements of explicitness and/or specificity imposed by any court;


iv.           The effect, if any, of the application of Section 548 of the U.S.
Bankruptcy Code and similar provisions of state law to the Loan Documents or the
transactions contemplated thereby;


v.           The effect (if any) of limitations arising from certain state and
federal court decisions involving statutes, public policy or principles of
equity and holding that (i) certain covenants and provisions of lending and
security agreement s, including those allowing for acceleration of indebtedness
due under debt instruments upon the occurrence of certain
 
 
 

--------------------------------------------------------------------------------

 
 
October 5, 2006
Page 5


events, impose restrictions or obligations on the Borrower and it cannot be
demonstrated that the enforcement of such restrictions or obligations upon the
occurrence of such events is reasonably necessary for the protection of the
Lenders; (ii) under certain circumstances, purported waivers of the benefits of
statutory provisions or common law rights are unenforceable; and (iii) under
certain circumstances, provisions declaring that the failure to exercise or
delay in exercising rights or remedies will not operate as a waiver of any such
right or remedy are invalid;


vi.           With respect to any provisions providing for indemnification
contained in the Loan Documents, the enforcement thereof may be limited by
public policy considerations;


vii.           The effectiveness or enforceability of provisions appointing one
party as an attorney-in-fact for an adverse party;


viii.           The effect (if any) of limitations on the enforceability of
after-default interest rate provisions, penalty provisions, forfeiture
provisions or late charge provisions;


ix.           The enforceability of provisions relating to rights of entry or
express waivers of statutes of limitation, rights of redemption or similar
borrower protections;


x.           The validity or enforceability of the Loan Documents to the extent
any provision thereof may be limited or otherwise affected by compliance with
procedural requirements of Virginia law relating to the exercise of remedies by
a lender;


xi.           The enforceability under certain circumstances of provisions
waiving unknown future rights and of provisions stating that rights or remedies
are not exclusive, that every right or remedy is cumulative and may be exercised
in addition to or with any other right or remedy or that election of some
particular remedy or remedies does not preclude recourse to one or more others;


xii.           We express no opinion as to the enforceability of those
provisions of the Loan Documents that permit any party other than the Borrower
to receive insurance proceeds and to apply the same to the indebtedness secured
thereby; and


xiii..           We express no opinion as to any choice of law provision
contained in the


Loan Documents.


Our opinions in paragraphs 2 and 3 above as to compliance with certain laws,
statutes, rules and regulations and as to the lack of any required consents or
approvals of, authorizations by, or registrations, declarations or filings with
certain governmental authorities are based upon a review of those statutes,
rules and regulations which, in our experience, are normally applicable to
transactions of the type contemplated by the Loan Documents.




 
 

--------------------------------------------------------------------------------

 
 
October 5, 2006
Page 6


As used in this opinion, "to our knowledge" or "known to us" as used in this
opinion are limited to the actual knowledge of the attorneys within LeClair Ryan
, who have represented the Borrower in connection with the Loan Documents and
related transactions. No inference as to our knowledge of the existence or
nonexistence of any fact should, or may, be drawn merely from the fact that we
represent Borrower with respect to matters specifically referred to us from time
to time on an ongoing basis.


This opinion is furnished to you solely for your benefit in connection with the
closing occurring today and is not to be used, circulated, quoted or otherwise
referred to for any other purpose or relied upon by any other person without our
express prior written consent.


Very truly yours,

 
/s/ LeClair Ryan, a Professional Corporation

